


Exhibit 10.55

 

--------------------------------------------------------------------------------

***  Confidential Information Omitted and filed separately with the Securities
and Exchange Commission.

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023

 

 

 

 

 

AND

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL OF NORWALK

Address:

 

13222 Bloomfield Avenue

 

 

Norwalk, CA 90650

 

 

 

Provider No.:

 

HHC 30663F – Los Angeles Community Hospital

 

 

 

 

 

HHC 30663F – Los Angeles Community Hospital of Norwalk

 

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1 FORMATION

 

 

 

 

1.1

Identification Of Parties

 

1.2

Specification Of State’s Authority and Instrumentalities

 

1.3

Declaration That Beneficiaries Under the Medi-Cal Program Are Not Third Party
Beneficiaries Under This Contract

 

1.4

Declaration Of Present Contractual Intent

 

 

 

 

ARTICLE 2 DEFINITIONS

 

 

 

 

2.1

General Meaning Of Words and Terms

 

2.2

Acute Administrative Day

 

2.3

Beneficiary

 

2.4

Department

 

2.5

Fiscal Intermediary

 

2.6

Inpatient Services

 

2.7

May

 

2.8

Shall

 

 

 

 

ARTICLE 3 PERFORMANCE PROVISIONS

 

 

 

 

3.1

General Agreement

 

3.2

Licensure and Certification As Conditions Precedent To State’s Payment
Obligation

 

3.3

Utilization Controls: Compliance By Provider As Condition Precedent To Maturing
State’s Payment Obligation

 

3.4

Appointment Of Liaisons and Agency Status Of Provider’s Liaison

 

3.5

Service Location

 

3.6

Quality Of Care

 

3.7

Open Staff

 

3.8

Assumption Of Risk By Provider

 

3.9

Delegation Of Provider’s Duties, When Permitted

 

3.10

Patient Rights

 

3.11

Beneficiary Evaluation Of Provider’s Services

 

3.12

Grievance Procedure

 

 

 

 

ARTICLE 4 PAYMENT PROVISIONS

 

 

 

 

4.1

Rate Structure; Contingent Liability Of State

 

4.2

Rate Inclusive Of Physician, Transportation and Certain Prior Patient Services

 

4.3

Billing Procedures As Express Conditions Precedent To State’s Payment Obligation

 

4.4

Cost Reports

 

4.5

Recovery Overpayments To Provider; Liability For Interest

 

4.6

Customary Charges Limitation

 

4.7

Assumption of Debts, Liabilities, and respective other Obligations Deriving from
Contracts No. 83-82927 and No. 82-80258

 

 

 

 

ARTICLE 5 RECORDS AND AUDIT PROVISIONS

 

 

 

 

5.1

Onsite Reviews

 

5.2

Records to be Kept; Audit or Review; Availability Period of Retention

 

 

--------------------------------------------------------------------------------


 

ARTICLE 6 GENERAL PROVISIONS

 

 

 

 

6.1

Integration Clause

 

6.2

Performance Obligations; Effective Date and Term of this Contract; Waiver of
Provider’s Right to Administrative Hearing

 

6.3

Headings

 

6.4

Governing Authorities

 

6.5

Conformance with Federal Regulations

 

6.6

Application for Termination in the Face of a Declaration or Finding of Partial
Invalidity

 

6.7

Restriction on Provider’s Freedom to Assign Benefits Only under this Contract or
to Engage in Organic Change

 

6.8

Contract Officer – Delegation of Authority

 

6.9

Notice

 

6.10

Status as Independent Contractors

 

6.11

Informal Amendments Ineffective; Toleration of Deviation from Terms of Contract
Not to be Construed as Waiver

 

6.12

Beneficiary Eligibility

 

6.13

Indemnification

 

6.14

Limitation of State Liability

 

6.15

Termination Without Cause

 

6.16

Termination for Default

 

6.17

Disputes

 

6.18

Conflict of Interest

 

6.19

Confidentiality of Information

 

6.20

Confidentiality of Contractual Provisions

 

6.21

Additional Provisions

 

 

 

 

APPENDIX A

 

 

 

 

 

APPENDIX B

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE 1
FORMATION

 

1.1           Identification Of Parties

 

This Contract is between the State of California, hereinafter designated “the
State,” and ALTA LOS ANGELES HOSPITALS, INC. doing business as LOS ANGELES
COMMUNITY HOSPITAL and LOS ANGELES COMMUNITY HOSPITAL OF NORWALK, hereinafter
designated “the Provider.”

 

1.2           Specification Of State’s Authority and Instrumentalities

 

The Provider hereby recognizes that this Contract is formed under the authority
of Sections 14081, et seq., of the Welfare and Institutions Code and the
regulations adopted pursuant thereto which authorize the Department of Health
Services to contract for provision of inpatient hospital services to
beneficiaries eligible for such services under the Medi-Cal program in
accordance with the rates, terms and conditions negotiated by the California
Medical Assistance Commission.

 

1.3           Declaration That Beneficiaries Under the Medi-Cal Program Are Not
Third Party Beneficiaries Under This Contract

 

Notwithstanding mutual recognition that services under this agreement will be
rendered by the Provider to beneficiaries under the Medi-Cal program, as more
fully defined in Paragraph 2.3, it is not the intention of either the State or
Provider that such individuals occupy the position of intended third party
beneficiaries of the obligations assumed by either party to this Contract.

 

1.4           Declaration Of Present Contractual Intent

 

The State and the Provider, in consideration of the covenants, conditions,
stipulations, terms and warranties hereinafter expressed, presently contract as
follows.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 2
DEFINITIONS

 

2.1           General Meaning Of Words and Terms

 

The words and terms used in this Contract are intended to have their usual
meanings unless a particular or more limited meaning is associated with their
usage in Sections 1400, et seq. of the Welfare and Institutions Code, or
Title 22 of the California Code of Regulations pertaining to the rendition of
health care or unless specifically defined in this Article or otherwise in this
Contract.

 

2.2           Acute Administrative Day

 

“Acute Administrative Day” means those days approved in an acute inpatient
facility which provides a higher level of care than that currently needed by the
patient (22 California Code of Regulations, Section 51173).

 

2.3           Beneficiary

 

“Beneficiary” means a person certified, pursuant to Sections 14016 and 14018 of
the Welfare and Institutions Code, as eligible for Medi-Cal, except that
beneficiary shall not include Medi-Cal beneficiaries enrolled in Prepaid Health
Plans or other organized health systems which contract with the Department under
the provisions of Sections 14000, et seq. of the Welfare and Institutions Code,
and the regulations and definitions adopted under Title 22 of the California
Code of Regulations.  A beneficiary also includes that person whose eligibility
was not determined until after the rendition of inpatient services.  Medi-Cal
beneficiaries who are also eligible for Medicare hospital benefits under the
provisions of Title XVIII of the Social Security Act, and who have not exhausted
those benefits, are not considered beneficiaries within the meaning of this
Contract.  Beneficiary does not include those individuals receiving skilled
nursing facility or long-term care services or acute administrative day care.

 

2

--------------------------------------------------------------------------------


 

2.4           Department

 

“Department” means the State Department of Health Services.

 

2.5           Fiscal Intermediary

 

“Fiscal Intermediary” means that person or entity who has contracted, as
specified in Section 14104.3 of the Welfare and Institutions Code, with the
Department to perform fiscal intermediary services related to this Contract.

 

2.6           Inpatient Services

 

“Inpatient Services” includes, but is not limited to, the following services
when rendered in accordance with Sections 14133 and 14133.1 of the Welfare and
Institutions Code, and Section 51327 of Title 22 of the California Code of
Regulations to a Medi-Cal beneficiary.

 

(a)           Bed and board;

 

(b)           Medical, nursing, surgical, pharmacy and dietary services;

 

(c)           All diagnostic and therapeutic services required by the
beneficiary, including physicians’ services, except as noted in Appendix A which
is incorporated herein by reference;

 

(d)           Use of hospital facilities, medical social services furnished by
the hospital, and such drugs, including take home drugs, biologicals, supplies,
appliances and equipment as are required by the beneficiary;

 

(e)           Transportation services subsequent to admission required in
providing inpatient services under this Contract.

 

(f)            All other services provided to hospital inpatients except as
noted in Appendix A;

 

(g)           Services rendered by the Provider within 24 hours prior to the
beneficiary’s admission as an inpatient, such as outpatient or emergency
services which are related to the condition for which the beneficiary is
admitted as an inpatient;

 

3

--------------------------------------------------------------------------------


 

(h)           Administrative services required in providing inpatient services
under this Contract.

 

2.7           May

 

“May” is used to indicate a permissive or discretionary term of function.

 

2.8           Shall

 

“Shall” is used to introduce a covenant of either the State or the Provider, and
is mandatory.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 3
PERFORMANCE PROVISIONS

 

3.1           General Agreement

 

(a)           Provider agrees to render inpatient services (Paragraph 2.7) to
any eligible beneficiary (Paragraph 2.3) in need of such services and assumes
full responsibility for provision of all inpatient services, either directly, or
as otherwise provided in this Contract.  Provider agrees to accept as payment in
full for these inpatient services payment from the Department as provided in
Article 4 of this Contract.  The Department agrees to pay the Provider for such
services rendered in accordance with the terms and under the express conditions
of this Contract.

 

(b)           Provider shall, at its own expense, provide and maintain
facilities and professional, allied and supportive paramedic personnel to
provide all necessary and appropriate inpatient services.

 

(c)           Provider shall, at its own expense, provide and maintain the
organizational and administrative capabilities to carry out its duties and
responsibilities under the Contract and all applicable statutes and regulations
pertaining to Medi-Cal providers.

 

(d)           For the purpose of (a) of this Paragraph, “any eligible
beneficiary” means any individual who meets the criteria established in
Paragraph 2.3 of this Contract without reference to residence, domicile or any
geographic factor.

 

(e)           For the purpose of (a) of this Paragraph, “all inpatient services”
means those services defined in Paragraph 2.7 of this Contract unless expressly
excluded in Appendix A of this Contract.

 

3.2           Licensure and Certification As Conditions Precedent To State’s
Payment Obligation

 

(a)           Provider hereby represents and warrants that it is currently, and
for the duration of this Contract shall remain,

 

5

--------------------------------------------------------------------------------


 

licensed as a general acute care hospital in accordance with Sections 1250 et
seq. of the Health and Safety Code and the licensing regulations contained in
Title 22 and Title 17 of the California Code of Regulations.

 

(b)           Provider hereby represents and warrants that it is currently, and
for the duration of this Contact shall remain, certified under Title XVIII of
the Federal Social Security Act.

 

(c)           Provider agrees that compliance with its obligations to remain
licensed as a general acute care hospital as provided in (a) this Paragraph, and
certified under the Federal Social Security Act as provided in (b) of this
Paragraph shall be express conditions precedent to maturing the State’s payment
obligations under Paragraph 2.1(a) and Article 4 of this Contract.

 

3.3           Utilization Controls:  Compliance By Provider As Condition
Precedent To Maturing State’s Payment Obligation

 

As express conditions precedent to maturing the State’s payment obligations
under the terms of this Contract the Provider shall adhere to all utilization
controls and obtain prior authorization for services in accordance with the
statutes and, except for those provisions waived by the Director of the
Department of Health Services, regulations and Provider Bulletins governing the
Medi-Cal program (Paragraph 6.4[a][1]).

 

3.4           Appointment Of Liaisons and Agency Status Of Provider’s Liaison

 

(a)           Provider shall designate in writing a person to act as liaison to
the Department.  Such person shall coordinate all communication between the
parties.  The written designation of such person shall constitute the conferral
of full agency powers to bind the Provider as principal in all dealings with the
Department.

 

(b)           The Department shall designate a liaison in conformity with the
procedures and with such authority as specified in Paragraph

 

6

--------------------------------------------------------------------------------


 

6.8 of this Contract.  Communications to the Department shall be submitted to
its liaison at the following address:

 

Contract Officer
Medi-Cal Operations Division
Post Office Box 942732
Sacramento, California 94234-7320

 

3.5           Service Location

 

Inpatient services rendered pursuant to this Contract shall be rendered at the
following facilities:

 

LOS ANGELES COMMUNITY HOSPITAL
4081 East Olympic Boulevard
Los Angeles, California 90023

 

–and–

 

LOS ANGELES COMMUNITY HOSPITAL OF NORWALK
13222 Bloomfield Avenue
Norwalk, California 90650

 

3.6           Quality Of Care

 

As express conditions precedent to maturing the State’s payment obligation under
the terms of this Contract, the Provider shall:

 

(1)           Assure that any and all beneficiaries receive care as required by
Sections 51207(a)(4) and 70703(a) of Title 22 of the California Code of
Regulations;

 

(2)           Take such actions as required by Provider’s Medical Staff Bylaws
against medical staff members who violate those bylaws, as the same may be from
time-to-time amended;

 

(3)           Provide inpatient services in the same manner to beneficiaries as
it provides to all patients to whom it renders inpatient services; and

 

(4)           Not discriminate against Medi-Cal beneficiaries in any manner,
including admission practices, placement in special or

 

7

--------------------------------------------------------------------------------


 

separate wings or rooms, provision of special or separate, meals or waiting time
for surgical procedures.

 

3.7           Open Staff

 

Provider shall not deny medical staff membership or clinical privileges for
reasons other than a physician’s individual qualifications as determined by
professional and ethical criteria, uniformly applied to all medical staff
applicants and members.  Determination of medical staff membership or clinical
privileges shall not be made upon the basis of:

 

(1)           The existence of a contract with the Provider or with others;

 

(2)           Membership in or affiliation with any society, medical group or
teaching facility or upon the basis of any criteria lacking professional
justification, such as sex, race, creed or national origin.

 

3.8           Assumption Of Risk By Provider

 

The Provider shall bear total risk for the cost of all inpatient services
rendered to each beneficiary covered by this Contract.  As used in this
Paragraph, “risk” means that the Provider covenants to accept as payment in full
for any and all inpatient services (Paragraph 2.6) payments made by the State
pursuant to Article 4 of this Contract.  Such acceptance shall be made
irrespective of whether the cost of such services, transportation and related
administrative expenses shall have exceeded the payment obligation of the State
matured under the conditions set forth in this Contract.  The term “risk” also
includes, but is not limited to, the cost of all inpatient services for illness
or injury which results from or is contributed to by catastrophe or disaster
which occurs subsequent to the effective date of this Contract, including, but
not limited to, acts of God, war or the public enemy.

 

3.9           Delegation Of Provider’s Duties, When Permitted

 

8

--------------------------------------------------------------------------------


 

The Provider and State recognize that the inpatient hospital services covered by
this Contract are personal and non-delegable.  Any attempt by the Provider to
delegate or otherwise vest responsibility for performance of its duties in any
manner shall constitute a present material breach of this Contract.

 

3.10         Patient Rights

 

The Provider shall adopt and post in a conspicuous place a written policy on
patient’s rights in accordance with Section 70707 of Title 22 of the California
Code of Regulations.  Procedures for resolving a beneficiary’s complaint
involving patients’ rights may be combined with the grievance procedure in
Paragraph 3.12.  Complaints by beneficiaries with regard to substandard
conditions may be investigated by the Department’s Licensing and Certification
Division or by the Joint Commission on Accreditation of Healthcare Organization,
or such other agency, as required by law or regulation.

 

3.11         Beneficiary Evaluation Of Provider’s Services

 

The Provider shall provide a written questionnaire to the beneficiary at the
time of the beneficiary’s admission.  The questionnaire shall be approved by the
Department and offer the beneficiary the opportunity to evaluate the care
given.  It shall be collected at the time of discharge and maintained in the
Provider’s file for four years and shall be made available to agents of the
Department.

 

3.12         Grievance Procedure

 

The Provider shall establish and maintain a procedure for resolving beneficiary
grievances.  Such procedure shall be approved by the Department prior to
implementation.  The grievance procedure shall include:

 

(1)           Immediate recording of all grievances received, including
information sufficient to identify the grievant, date of receipt, nature of the
problem, date and resolution or disposition of

 

9

--------------------------------------------------------------------------------


 

the grievance.  Such records and related documents shall be open to inspection
by the Department and the Federal Department Of Health and Human Services for a
period of four years.

 

(b)           A finding of fact and resolution within 30 days of receipt of
grievance.

 

(c)           In those cases where the grievant is not identifiable, or when the
problem cannot be resolved, entry of notations to that effect in the record,
including the reasons why the grievance could not be resolved and the individual
responsible for that decision.

 

(d)           If the grievant is identifiable, transmittal of a copy of the
finding of fact, and an explanation of the resolution or disposition of the
grievance to the grievant and the Department within five days of the decision.

 

(e)           If the grievant is identifiable, notification to the grievant
regarding a right to appeal the disposition of the grievance in the form of a
complaint with the Department’s liaison designated under Paragraph 6.8.

 

(f)            A grievance coordinator.

 

10

--------------------------------------------------------------------------------

 

ARTICLE 4
PAYMENT PROVISIONS

 

4.1           Rate Structure; Contingent Liability Of State

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid at the
all-inclusive rate per patient per day of for inpatient services provided to
beneficiaries.

 

4.2           Rate Inclusive Of Physician, Transportation and Certain Prior
Patient Services

 

The rate structure under Paragraph 4.1 of this Contract is intended by both the
State and Provider to be inclusive of all inpatient services rendered by the
Provider and to constitute the State’s only financial obligation under this
Contract.  As nonlimiting examples:

 

(a)           There shall be no separate billing by either the Provider or
physicians for inpatient services rendered by physicians to beneficiaries
covered by this Contract, except for those inpatient services set forth in
Appendix A previously incorporated by reference as part of this Contract.

 

(b)           There shall be no separate billing for any transportation services
required in providing inpatient services under this Contract.

 

(c)           There shall be no separate billing for any services rendered by
the Provider within a 24-hour period prior to the beneficiary’s admission as an
inpatient, such as outpatient or emergency services which are related to the
condition for which the beneficiary is admitted as an inpatient.  Such prior
services shall be deemed inpatient services and included in the rates set under
Paragraph 4.1.

 

4.3           Billing Procedures As Express Conditions Precedent To State’s
Payment Obligation

 

11

--------------------------------------------------------------------------------


 

(a)           As an express condition precedent to maturing the State’s payment
obligation under Paragraph 4.1 of this Contract, the Provider shall determine
that inpatient services rendered directly are not covered, in whole or in part,
under any other state or federal medical care program or under any other
contractual or legal entitlement, including, but not limited to, a private group
indemnification or insurance program or worker’s compensation.  To the extent
that such coverage is available, the State’s payment obligation pursuant to
Paragraph 4.1 shall be reduced.

 

(b)           As a further express condition precedent to maturing the State’s
payment obligation under Paragraph 4.1 of this Contract, the Provider shall
submit claims to the fiscal intermediary for all services rendered under the
terms of this Contract, in accordance with the applicable billing requirements
contained in Title 22 of the California Code of Regulations.

 

(c)           A day of service shall be billed for each beneficiary who occupies
an inpatient bed as 12:00 midnight in the facilities of the Provider.  However,
a day of service may be billed if the beneficiary is admitted and discharged
during the same day provided that such admission and discharge is not within 24
hours of a prior discharge.  Only one patient day of service may be billed for
mother and newborn child (children) when both mother and newborn child
(children) are inpatients of the hospital.

 

4.4           Cost Reports

 

Although they shall not be used for payment purposes under this Contract, as an
express condition precedent to maturing the State’s payment obligation under
Paragraph 4.1 of this Contract the Provider shall complete and file Medi-Cal
cost reports in accordance with the requirements in effect during the terms of
this Contract.

 

4.5           Recovery Overpayments To Provider; Liability For Interest

 

12

--------------------------------------------------------------------------------


 

(a)           When an audit performed by the Department, the State Controller’s
Office, or any other State agency discloses that the Provider has been overpaid
under this Contract, or where the total payments exceed the total liability
under this Contract, the Provider covenants that any such overpayment or excess
payments over liability may be recouped by the Department withholding the amount
due from future payments, seeking recovery by payment from the Provider, or a
combination of these two methods.

 

(b)           Overpayments determined as a result of audits of periods prior to
the effective date of this Contract may be recouped by the Department
withholding the amount due from what would otherwise be the State’s liability
under this Contract, seeking recovery by payment from the Provider, or a
combination of those two methods.

 

(c)           When the Department seeks recoupment or recovery under (a) of this
Paragraph the Provider may appeal according to applicable procedural
requirements of Sections 51016 – 51047 of Title 22 of the California Code of
Regulations, with the following exceptions:

 

(1)           There shall be no informal hearing.

 

(2)           The recovery or recoupment shall commence sixty (60) days after
issuance of account status or demand resulting from an audit or review and shall
not be deferred b the filing of a request for hearing pursuant to Section 51022
of Title 22 of the California Code of Regulations.

 

(3)           The Provider’s liability to the State for any amount recovered
under this Paragraph shall be as provided in Sections 14171 and 14171.5 of the
Welfare and Institutions Code and regulations adopted pursuant thereto.

 

4.6           Customary Charges Limitation

 

(a)           No provision in this Contract withstanding, the State’s total
liability to the Provider shall not exceed the Provider’s total customary
charges for like services during each hospital fiscal year

 

13

--------------------------------------------------------------------------------


 

or part thereof, in which this Contract is in effect.  The Department may recoup
any excess of total payments above such total customary charges under
Paragraph 4.5.

 

(b)           As used in (a) of this Paragraph “customary charges” is defined in
conformity with 42 USC Section 1395(f) and the regulations promulgated pursuant
thereto.

 

4.7           Assumption of Debts, Liabilities, and respective other Obligations
Deriving from Contracts No. 83-82927 and No. 82-80258

 

The parties hereby agree to assume all their respective debts, liabilities, and
other obligations related to or deriving from Contracts No. 83-82927 and
No. 82-80258 between LOS ANGELES COMMUNITY HOSPITAL and the Department of Health
Services.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 5
RECORDS AND AUDIT PROVISIONS

 

5.1           Onsite Reviews

 

(a)           Agents of the Department shall conduct periodic audits or reviews,
including onsite audits or reviews, of performance under this Contract.  These
audits or reviews may evaluate the following:

 

(1)           Level and quality of care, and the necessity and appropriateness
of the services provided.

 

(2)           Internal procedures for assuring efficiency, economy and quality
of care.

 

(3)           Grievances relating to medical care and their disposition.

 

(4)           Financial records when determined necessary the Department to
protect public funds.

 

(b)           The Provider shall make adequate office space available for the
review team or auditors to meet and confer.  Such space must be capable of being
locked and secured to protect the work of the review team or auditors during the
period of their investigation.

 

(c)           Onsite reviews and audits shall occur during normal working hours
with at least 72-hour notice, except that unannounced onsite reviews and
requests for information may be made in those exceptional situations where
arrangement of an appointment beforehand is clearly not possible or clearly
inappropriate to the nature of the intended visit.

 

5.2           Records to be Kept; Audit or Review; Availability Period of
Retention

 

The Provider covenants that:

 

(1)           It shall maintain books, records, documents, and other evidence,
accounting procedures, and practices sufficient to reflect

 

15

--------------------------------------------------------------------------------


 

properly all direct and indirect costs of whatever nature claimed to have been
incurred in the performance of this Contract.

 

(2)           The above information shall be maintained in accordance with
Medicare principles of reimbursement and generally accepted accounting
principles, and shall be consistent with the requirements of the Office of
Statewide Health Planning and Development.

 

(3)           The Provider shall also maintain medical records required by
Sections 70747 – 70751 of the California Code of Regulations, and other records
related to a beneficiary’s eligibility for services, the service rendered the
beneficiary to whom the service was rendered, the date of the service, the
medical necessity of the service and the quality of the care provided.  Records
shall be maintained in accordance with Section 51475 of Title 22 of the
California Code of Regulations.  The foregoing constitute “records” for the
purposes of this Paragraph.

 

(4)           The facility or office, or such part thereof as may be engaged in
the performance of this Contract, and the information specified in this
Paragraph shall be subject at all reasonable times to inspection, audits and
reproduction b any duly authorized agents of the Department, the Federal
Department of Health and Human Services and Comptroller General of the United
States are intended third party beneficiaries of this covenant.

 

(5)           Preserve and make available its records relating to payments made
under this Contract for a period of four years from the close of the Provider’s
fiscal year, or for such longer period, required by subparagraphs (A) and
(B) below.

 

(A)          If this Contract is terminated, the records relating to the work
terminated shall be preserved and made available

 

16

--------------------------------------------------------------------------------


 

for a period of four years from the date of the last payment made under the
Contract.

 

(B)           If any litigation, claim, negotiation, audit or other action
involving the records has been started before the expiration of the four year
period, the related records shall be retained until completion and resolution of
all issues arising therefrom or until the end of the four year period whichever
is later.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 6
GENERAL PROVISIONS

 

6.1           Integration Clause

 

The State and Provider declare that this instrument, including Appendix A and
Appendix B, contains a total integration of all rights and obligations of both
parties.  There are no extrinsic conditions or collateral agreements or
undertakings of any kind.  In regarding this instrument as the full and final
expression of their Contract it is the express intention of both the State and
the Provider that any and all prior or contemporaneous agreements, promises,
negotiations, or representations, either oral or written, relating to the
subject matter and period of time governed by this instrument which are not
expressly set forth herein are to have no force, effect, or legal consequence of
any kind.

 

6.2           Performance Obligations; Effective Date and Term of this Contract;
Waiver of Provider’s Right to Administrative Hearing

 

Performance obligations assumed under this Contract shall commence on the 14th
day of September, 2000, and shall apply to all inpatient admissions on or after
this date.  This Contract shall continue indefinitely subject to the provisions
of Paragraph 6.14 and the rights o termination reserved under Paragraphs 6.14,
6.16 and 6.18.  However, the terms of this Contract shall continue to apply to
any beneficiary receiving inpatient services at the date of termination.  There
shall be no entitlement to an administrative hearing pursuant to these
sections.  The Provider waives any claim it may have to such a hearing in
consideration of the covenants, conditions and provisions of this Contract.

 

6.3           Headings

 

The headings of articles and paragraphs contained in this

 

18

--------------------------------------------------------------------------------


 

Contract are for reference purposes only and shall not affect in any way its
meaning or interpretation.

 

6.4           Governing Authorities

 

(a)           This Contract shall be governed and construed in accordance with:

 

(1)           Part 3, Division 9 of the Welfare and Institutions Code;
Divisions 3 and 5 of Title 22 of the California Code of Regulations; and all
other applicable state laws and regulations according to their content on the
effective date stipulated in Paragraph 6.2; and

 

(2)           Titles 42 and 45 (Part 74) of the Code of Federal Regulations and
all other applicable federal laws and regulations according to their content on
and after the effective date stipulated in Paragraph 6.2, except those
provisions or applications of those provisions waived by the Secretary of the
Department of Health and Human Services.

 

(b)           Any provision of this Contract in conflict with the laws or
regulations stipulated in (a) of this Paragraph is hereby amended to conform to
the provision of those laws and regulations.  Such amendment of the Contract
shall be effective on the effective date of the statute of the statute or
regulation necessitating it, and shall be binding on the parties even though
such amendment may not have been reduced to writing and formally agreed upon and
executed by the parties as provided in Paragraph 6.11.

 

6.5           Conformance with Federal Regulations

 

The Provider stipulates that this Contract, in part, implements Title XIX of the
Federal Social Security Act and, accordingly, covenants that it will conform to
such requirements and regulations as the United States Department of Health and
Human

 

19

--------------------------------------------------------------------------------


 

Services may issue from time to time, except for those provisions waived by the
Secretary of Health and Human Services.

 

6.6           Application for Termination in the Face of a Declaration or
Finding of Partial Invalidity

 

In the event any provision of this Contract is declared null and void by any
court of law, either party may apply to that court for permission to immediately
rescind the remainder of the Contract.  In ruling upon this request the court
shall consider the impact upon the affected Medi-Cal population as well as the
relative degree of hardship which would be imposed upon either or both of the
parties if the request is denied.

 

6.7           Restriction on Provider’s Freedom to Assign Benefits Only under
this Contract or to Engage in Organic Change

 

The State and Provider hereby declare their mutual recognition that the subject
matter of this Contract is personal, being founded upon the State’s confidence
in the reputation, type and location of facilities, and other personal
attributes of the Provider.  For this reason:

 

(1)           Unless given prior written approval by the Department any attempt
by the Provider to make an assignment of the right to receive the contingent
payment obligations of the State under this Contract shall operate as an express
condition subsequent to those obligations discharging the State form what may
otherwise have been a matured obligation of performance.

 

(2)           If the Provider desires to make an assignment of rights only under
this Contract it shall submit a written application for approval to the
Department.  Such an application shall identify the proposed assignee and
include a detailed explanation of the reason and basis for the proposed
assignment.  If the Department is satisfied

 

20

--------------------------------------------------------------------------------


 

that the proposed assignment is consistent with the continued receipt of
satisfactory performance on the part of the Provider it shall be approved in
writing.  The effective date of the assignment shall be the date upon which the
Department issues written approval.

 

(3)           Unless given prior written approval by the Department any attempt
by the Provider to participate as a constituent entity in any merger,
consolidation or sale or assets other than in the regular course of business
shall operate as an express condition subsequent discharging the State form what
may otherwise have been a matured obligation of performance under this Contract.

 

(4)           If the Provider desires to participate as a constituent entity in
any merger, consolidation or sale of assets other than in the regular course of
business it shall submit a written application for approval to the Department. 
The Department shall act upon such requests within 30 days of the receipt of
such requests.

 

(A)          If approval is sought for participation in a merger or
consolidation the application shall identify all proposed constituent entities
and disclose the rights and preferences of all classes of stock in the resulting
or surviving entity.  In addition, the application shall inform the Department
of the licensure and certification status of the proposed resulting or surviving
entity (Paragraph 3.2), and such other information as the Department may
require.

 

(B)           If application is sought for approval of a sale of assets other
than in the regular course of business it shall identify the purchaser; inform
the Department of licensure and certification status of the purchaser
(Paragraph 3.2; and, such other information as the Department may require.

 

21

--------------------------------------------------------------------------------

 

(5)           If the Department is satisfied that the proposed merger,
consolidation or sale of assts other than in the regular course of business is
consistent with the continued satisfactory performance of the Provider’s
obligations under this Contract it shall be approved in writing.  The effective
date of the merger, consolidation of sale of assets other than in the regular
course of business shall be no earlier than the date upon which the Department
issues written approval.

 

6.8           Contract Officer – Delegation of Authority

 

The Department will administer this Contract through a single administrator, the
Contract Officer.  Until such time as the Director gives the Provider written
notice of successor appointment, the person designated above shall make all
determinations and take all actions necessary to administer this Contract,
subject to the limitations of California laws and state administrative
regulations.  No person other than the Contract Officer or the Director shall
have the power to bind the Department relative to the rights and duties of the
Contractor and the Department under this Contract, nor shall nay other person be
considered to have the delegated authority of the Contract Officer or to be
acting on his behalf unless the Contract Officer has expressly stated in writing
that the person is acting as his authorized agent.

 

6.9           Notice

 

Any notice required to be given pursuant to the terms and provisions of the
Contract shall be in writing and shall be sent by certified mail, return receipt
requested.  Notice to the Department shall be sent to the following address:

 

22

--------------------------------------------------------------------------------


 

Contract Officer
Medi-Cal Operations Division
P.O. Box 942732
Sacramento, CA  94234-7320

 

Notice to the Provider shall be sent to the Chief Executive Officer at the
following address:

 

LOS ANGELES COMMUNITY HOSPITAL
4081 East Olympic Boulevard
Los Angeles, CA  90023

 

6.10         Status as Independent Contractors

 

The State and Provider hereby acknowledge that they are independent contractors
to one another and neither is an officer, agent, or employee of the other for
any purpose.

 

6.11         Informal Amendments Ineffective; Toleration of Deviation from Terms
of Contract Not to be Construed as Waiver

 

(a)           It is the express intention of both the State and Provider that
the terms of this totally integrated writing shall comprise their entire
Contract and are not subject to rescission, modification or waiver except as
defined in a subsequent written instrument executed in the same manner and with
the same authority.  In furtherance of this agreement the State and Provider
mutually covenant and request of any reviewing tribunal that any claim of
rescission, modification, or waiver predicated upon any evidence other than a
subsequent written instrument executed in the same manner and with the same
authority as this writing be regarded as void.

 

(b)           The informal toleration by either party of defective performance
of any independent covenant in this Contract shall not be construed as a waiver
of either the right to performance or the express conditions which have been
created in this Contract.

 

23

--------------------------------------------------------------------------------


 

6.12         Beneficiary Eligibility

 

This Contract is not intended to change the determination of Medi-Cal
eligibility for beneficiaries in any way.  However, in the event the California
State Legislature or Congress of the United States enacts a statute which
redefines Medi-Cal eligibility so as to affect the provision of inpatient
services under this Contract, this new definition shall apply to the terms of
this Contract.

 

6.13         Indemnification

 

The Provider covenants to indemnify, defend and hold harmless the State, its
officers, agents and employees from any and claims and losses accruing or
resulting to any and all contractors, subcontractors, materialmen, laborers or
any other person, firm or corporation furnishing or supplying work, services,
materials or supplies in connection with the performance of this Contract, and
from any and all claims and losses accruing or resulting to any person, firm or
corporation who may be injured or damaged by the Provider in the performance of
this Contract.

 

6.14         Limitation of State Liability

 

No provision of this Contract withstanding, the liability of the State shall not
exceed the amount of funds appropriated in the support of this Contract by the
California Legislature.  Any requirement of performance by the Department and
Provider is dependent upon the availability of appropriations by the Legislature
for the purpose of this Contract.

 

6.15         Termination Without Cause

 

The Provider or the State may terminate this Contract without cause n accordance
with this Paragraph.  Termination without

 

24

--------------------------------------------------------------------------------


 

cause shall be effected by giving written notice of the termination to the other
party at least 120 days prior to the effective date of the termination and
stating the effective date of the termination.

 

6.16         Termination for Default

 

(a)           The State may terminate this Contract for default upon thirty (30)
days written notice to the Provider, except in cases where the Department
determines that the health and welfare of Medi-Cal beneficiaries is jeopardized
b continuation of the Contract, in which case the Contract may be immediately
terminated.  Notification shall state the effective date of and grounds for
termination.

 

(b)           The State may terminate this agreement upon thirty (30) days
written notice to the Provider in the event that:  (1) The Secretary of the
Department of Health and Human Services determines that the Provider does not
meet the requirements for participation in the Medicaid program, Title XIX of
the Social Security Act; (2) The Provider has violated the conflict of interest
provisions contained in Paragraph 6.18 of this Contract; or (3) The Department
determines that the Provider is abusing or defrauding the Medi-Cal program or
its beneficiaries.

 

6.17         Disputes

 

(a)           As an alternative t the judicial remedy available to the Provider
under Section 14087.27(a) of the Welfare and Institutions Code the Provider may
appeal disputes relating to performance under this Contract to an independent
hearing examiner appointed by the Director of the Department.  The proceedings
for review of such disputes shall be conducted by the hearing examiner and a
decision rendered pursuant to the applicable procedural requirements of
Sections 51016-51047 of Title 22 of the California Code of Regulations regarding
provider audit appeals with the following exceptions.

 

25

--------------------------------------------------------------------------------


 

(1)           There shall be no informal hearing.

 

(2)           All references to a hearing officer shall apply to the independent
hearing examiner appointed by the Director of the Department.

 

(b)           The State and Provider stipulate recognition that the Provider
Audit Appeals provisions referenced in (a) of this Paragraph were enacted as an
administrative mechanism for disputing audit or examination findings regarding
the Provider’s cost report.  The obligations of the parties to this Contract are
not predicated upon a reimbursement of cost basis and, for that reason, many of
the provisions of Section 51016-51047 of Title 22 of the California Code of
Regulations, such as cost reports, amended cost reports, audit reports, amended
audit reports, home office-chain organization related entities, and informal
hearing will not be applicable in the resolution of disputes arising under this
Contract.  “Applicable procedural requirements” is employed in (a) of this
Paragraph to render irrelevant such inapplicable provisions.

 

6.18         Conflict of Interest

 

(a)           The Provider is subject to the terms and conditions of
Section 51466 of Title 22 of the California Code of Regulations as promulgated
pursuant to Sections 14022, 14124.5, 14030 and 14031 of the Welfare and
Institutions Code, and must submit a Medi-Cal Personal Disclosure Statement of
Significant Beneficial Interest form as provided by the Department.

 

(b)           This Contract shall be terminated immediately if it is determined
that a state officer or state employee responsible for development, negotiation,
contract management, or supervision of this Contract has a financial interest in
the Contract as that term is defined in Section 97103 of the Government Code and
the regulations

 

26

--------------------------------------------------------------------------------


 

adopted pursuant thereto.

 

6.19         Confidentiality of Information

 

(a)           No provision of this Contract withstanding, names of persons
receiving public social services are confidential and are to be protected from
unauthorized disclosure in accordance with Title 45, Code of Federal Regulations
Section 205.50; Sections 10850 and 14100.2 of the Welfare and Institutions Code;
and, regulations adopted pursuant thereto.  For the purpose of this Contract,
all information, records, and data elements pertaining to beneficiaries shall be
protected by the Provider from unauthorized disclosure.

 

(b)           With respect to any identifiable information concerning
beneficiaries under this Contract that is obtained by the Provider, the
Provider:

 

(1)           Shall not use any such information for any purpose other than
carrying out the express terms of this Contract;

 

(2)           Shall promptly transmit to the Department all requests for
disclosure of such information;

 

(3)           Shall not disclose, except as otherwise specifically permitted by
this Contract, any such information to any party other than the Department
without the Department’s prior written authorization specifying that the
information may be released under Title 45, Code of Federal Regulations
Section 205.50; Sections 10850 and 14100.2 of the Welfare and Institutions Code;
and, regulations adopted pursuant thereto; and

 

(4)           Shall, at the termination of this Contract, return all such
information to the Department or maintain such information according to written
procedures sent to the Provider by the Department for this purpose.

 

6.20         Confidentiality of Contractual Provisions

 

27

--------------------------------------------------------------------------------


 

This Contract and its terms shall remain confidential and the terms of the
Contract may be disclosed by the parties only in accordance with the disclosure
time limits set out in Government Code Section 6254(q).

 

6.21         Additional Provisions

 

Provider shall comply with Paragraphs 1.0 through 6.0 as set forth in “Appendix
B”, attached hereto and incorporated herein by this reference, but only to the
extent that it is mandated by law that the State incorporate and enforce such
provisions in this Contract, and the Provider reserves any and all rights it may
have to seek administrative and/or judicial review with respect to such
provisions.

 

28

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

Executed on

 

                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Alta Healthcare System, Inc.

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

 

 

 

Executed on

 

 

 

 

 

                                                       , at

 

 

Sacramento, California

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

29

--------------------------------------------------------------------------------


 

APPENDIX A

 

I.

 

SERVICES NOT PROVIDED BY HOSPITAL OR ITS DELEGATE UNDER THIS CONTRACT AND NOT
REIMBURSABLE

 

 

 

UNIVERSAL BILLING
CODES

 

INTENSIVE CARE, TRAUMA

 

208

 

INTENSIVE CARE, POST ICU

 

206

 

INTENSIVE CARE, PEDIATRIC

 

203

 

INTENSIVE CARE, LUNG TRANSPLANT

 

083

 

INTENSIVE CARE, HEART-LUNG TRANSPLANT

 

084

 

INTENSIVE CARE, HEART TRANSPLANT

 

086

 

INTENSIVE CARE, LIVER TRANSPLANT

 

087

 

INTENSIVE CARE, BONE MARROW TRANSPLANT

 

088

 

INTENSIVE CARE, KIDNEY TRANSPLANT

 

089

 

INTENSIVE CARE, BURN CARE IN LICENSED BURN CENTER BEDS

 

207

 

CORONARY CARE, GENERAL

 

210

 

CORONARY CARE, MYOCARDIAL INFARCTION

 

211

 

CORONARY CARE, OTHER

 

219

 

CORONARY CARE, PULMONARY CARE

 

212

 

CORONARY CARE, POST CCU

 

214

 

NURSERY, NEONATAL INTENSIVE CARE

 

175

 

LITHOTRIPSY

 

090

 

ADMINISTRATIVE DAY

 

098

*

REHABILITATION - PRIVATE

 

118

 

REHABILITATION - SEMI-PRIVATE 2 BEDS

 

128

 

REHABILITATION - SEMI-PRIVATE 3 OR 4 BEDS

 

138

 

REHABILITATION - WARD (MEDICAL OR GENERAL)

 

158

 

 

 

 

CPT-4 CODES

 

CARDIAC CATHETERIZATION

 

93501-93562

 

CARDIOVASCULAR SURGERY

 

33010-37799

 

ABORTIONS

 

59840-59857

 

STERILIZATION

 

55250,55450,56301,56302

 

STERILIZATION

 

58600,58605,58611,58615

 

NEUROSURGERY

 

61000-64999

 

CORNEAL TRANSPLANTS

 

65710,65730,65750,65755

 

RADIATION THERAPY

 

77261-77499,77750-77799

 

THERAPEUTIC NUCLEAR MEDICINE

 

79000-79999

 

MAGNETIC RESONANCE IMAGING

 

70336,70540

 

MAGNETIC RESONANCE IMAGING

 

70551-70553,71550

 

MAGNETIC RESONANCE IMAGING

 

72141-72142,72146-72149

 

MAGNETIC RESONANCE IMAGING

 

72156-72158,72196

 

MAGNETIC RESONANCE IMAGING

 

73220-73221,73720-73721

 

MAGNETIC RESONANCE IMAGING

 

74181,75552,75554-75556

 

MAGNETIC RESONANCE IMAGING

 

76093-76094,76400

 

HYPERBARIC OXYGEN

 

99183

 

 

--------------------------------------------------------------------------------

*BILLABLE ONLY OUTSIDE THE PROVISIONS OF THE CONTRACT.

 

30

--------------------------------------------------------------------------------

 

APPENDIX B

 

1.0                                 Fair Employment Practices

 

(a)                                  In the performance of this Contract, the
Provider shall not discriminate against any employee or applicant for employment
because of race, color, religion, ancestry, sex, age, national origin, physical
handicap, mental condition, sexual orientation, or marital status.  The
Contractor shall take affirmative action to ensure that applicants are employed
and that employees are treated during employment without regard to their race,
color, religion, ancestry, sex, age, national origin, mental condition, physical
handicap, marital status, or sexual orientation.  Such action shall include, but
not be limited to the following:  employment, upgrading, demotion or transfer;
recruitment or recruitment advertising, layoff or termination; rates of pay or
other forms of compensation; and selection for training, including
apprenticeship.  The Contractor shall post in conspicuous places, available to
employees and applicants for employment, notices to be provided by the State
setting forth the provisions of this Fair Employment Practices section.

 

(b)                                 The Provider shall permit access to his
records of employment, employment advertisements, application forms, and other
pertinent date and records by the State Fair Employment and Housing Commission,
or any other agency of the State of California designated by the State, for the
purposes of investigation to ascertain compliance with the Fair Employment
Practices section of this Contract

 

(c)                                  Remedies for Unlawful Employment Practice:

 

(1)                                  The State may determine an unlawful
practice under the Fair Employment Practices section of this Contract to have
occurred upon receipt of a final judgment having that effect from a court in an
action to which Provider was a party, or upon receipt of a written notice from
the Fair Employment and Housing Commission that it has investigated and
determined that the Provider has violated the provisions of the Fair Employment
and Housing Act and has issued an order, under Government Code Section 12970,
which has become final.

 

(2)                                  For unlawful practices under this Fair
Employment Practices section, the State shall have the right to terminate this
Contract after a determination pursuant to (c)(1) of this section has been made.

 

Any loss or damage sustained by the State in securing a replacement provider to
render the services contracted for under this Contract shall be borne and paid
for by the Provider and the State may deduct from any moneys due to that
thereafter may become due to the Provider, the difference between the price
named in the contract and the actual cost thereof to the State.

 

(d)                                 Provider agrees to comply with Title 2,
Division 3, Part 2.8 (Government Code Sections 12900 et seq.), any amendments
thereto, and any regulation adopted pursuant to that part.

 

1

--------------------------------------------------------------------------------


 

2.0                                 Nondiscrimination in Services, Benefits and
Facilities

 

(a)                                  The Provider shall not discriminate in the
provision of services because of race, color, religion, national origin, sex,
age, mental or physical handicap or sexual orientation as provided by state and
federal law.

 

(b)                                 For the purposes of this Contract,
distinctions on the grounds of race, color, religion, national origin, sex, age
or mental or physical handicap or sexual orientation include but are not limited
to the following:  denying a beneficiary any service or benefit which is
different, or is provided in a different manner or at a different time from that
provided other beneficiaries under this Contract; subjecting a beneficiary to
segregation or separate treatment in any matter related to his receipt of any
service; restricting a beneficiary in any way in the enjoyment, advantage or
privilege enjoyed by others receiving any service or benefit; treating a
beneficiary differently from others in determining whether the beneficiary
satisfied any admission, eligibility, other requirement or condition which
individuals must meet in order to be provided any benefit; the assignment of
times or places for the provision of services on the basis of the race, color,
religion, national origin, age, mental or physical handicap or sexual
orientation of the beneficiaries to be served.

 

(c)                                  The Provider shall take affirmative action
to ensure that services to intended beneficiaries are provided without regard to
race, color, religion, national origin, sex, age, mental or physical handicap or
sexual orientation.

 

3.0                                 Clean Air and Water

 

(This paragraph 3.0 applicable only if the Contract exceeds $100,000, or the
Federal Contracting Officer or State has determined that orders under an
indefinite quantity contract in any one year will exceed $100,000, or a facility
to be used has been the subject of a conviction under the Clean Air Act (42 USC
1857c-8(c)(1)) or the Federal Water Pollution Control Act (33 USC 1319(c) and is
listed by EPA, or the contract is not otherwise exempt.)

 

(a)                                  The Provider agrees as follows:

 

(1)                                  To comply with all the requirements of
Section 114 of the Clean Air Act, as amended (42 USC 1857, et seq., as amended
by Pub.L. 91-604) and Section 308 of the Federal Water Pollution Control Act (33
USC 1351 et seq., as amended by Pub.L., 92-500), respectively relating tot
inspection monitoring, entry, reports, and information, as well as other
requirements specified in Section 114 and Section 308 of the Air Act and the
Water Act, respectively, and all regulations and guidelines issued thereunder
before the award of this Contract.

 

(2)                                  No obligation required by this Contract
will be performed in a facility listed on the Environmental Protection Agency
List of Violating Facilities on the date when this contract was executed unless
and until the EPA eliminates the name of such facility or facilities from such
listing.

 

2

--------------------------------------------------------------------------------


 

(3)                                  To use its best efforts to comply with
clean air standards and clean water standards at the facility in which the
services are being performed.

 

(4)                                  To insert the substance of the provisions
of this Paragraph 3.0 into any written delegation.

 

(b)                                 The terms used in this Paragraph have the
following meanings:

 

(1)                                  The term “Air Act” means the Clean Air Act,
as amended (42 USC 1857 et seq., as amended by Pub.L. 91-604).

 

(2)                                  The terms “Water Act” means Federal Water
Pollution Control Act, as amended (33 USC 1251 et seq., as amended by Pub.L.
92-500).

 

(3)                                  The term “clean air standards” means any
enforceable rules, regulations, guidelines, standards, limitations, orders,
controls, prohibitions, or other which are contained in, issued under, or
otherwise adopted pursuant to the Air Act or Executive Order 11738, an approved
implementation procedure or plan under section 110(d) of the Clean Air Act (42
USC 1857c-5(d), an approved implementation procedure or plan under
section 111(c) or section 111(d), or an approved implementation procedure under
section 112(d) of the Air Act (42 USC 1857c-7(d)).

 

(4)                                  The terms “clean water standards” means any
enforceable limitation, control, condition, prohibition, standard or other
requirement which is promulgated pursuant to the Water Act or contained in a
permit issued to a discharger by the Environmental Protection Agency or by a
state under an approved program, as authorized by Section 402 of the Water Act
(33 USC 1317).

 

(5)                                  The term “compliance” means compliance with
clean air or water standards.  Compliance shall also mean compliance with a
schedule or plan ordered or approved by a court of competent jurisdiction, the
Environmental Protection Agency or an air or water pollution control agency in
accordance with the requirements of the Air Act or Water Act and regulations
issued pursuant thereto.

 

(6)                                  The term “facility” means any building,
plan, installation, structure, mine, vessel or other floating craft, location,
or site of operations, owned, leased, or supervised by a Provider or delegate,
to be utilized in the performance of a contract of delegation.  Where a location
or site of operations contains or includes more than one building, plant,
installation, or structure, the entire location or site shall be deemed to be a
facility except where the Director, Office of Federal Activities, Environmental
Protection Agency, determines that independent facilities are collected in one
geographical area.

 

3

--------------------------------------------------------------------------------


 

4.0                                 Utilization of Small Business Concerns

 

(a)                                  It is the policy of the Federal Government
and the State as declared by the Congress and the State Legislature that a fair
proportion of the purchases and contracts for supplies and services for the
State be placed with small business concerns.

 

(b)                                 The Provider shall accomplish the maximum
amount of delegation to and purchases of goods or services from small business
concerns that the Contractor finds to be consistent with the efficient
performance of this Contract.

 

5.0                                 Utilization of Minority Business Enterprises

 

(a)                                  It is the policy of the Federal Government
and the State that minority business enterprises shall have the maximum
practicable opportunity to participate in the performance of State contracts.

 

(b)                                 The Provider agrees to use its best efforts
to carry out this policy in its delegations and purchases of goods to the
fullest extent consistent with the efficient performance of this Contract.  As
used in this Contract, the terms “minority business enterprise” means a
business, at least 50 percent of which is owned by minority group members or, in
the case of public owned business, at least 51 percent of the stock of which is
owned by minority group members.  For the purpose of this definition, minority
group members are Black, Asian, Spanish-speaking/Surnamed, Filipino, Polynesian,
American Indian, or Alaskan Native.  Non-minority women-owned firms may be
included when business is 50 percent owned and operated by a woman and the
co-owner is not her husband, or 51 percent (or greater) which owned and operated
by a woman and the co-owner is her husband, and/or is publicly owned.  Providers
may rely on written representations from businesses regarding their status as
minority business regarding their status as minority business enterprises in
lieu of an independent investigation.

 

6.0                                 Provision of Bilingual Services

 

(a)                                  When the community potentially served by
the Provider consists of non-English or limited-English speaking persons, the
Provider shall take all steps necessary to develop and maintain an appropriate
capability for communicating in any necessary second language, including, but
not limited to the employment of, or contracting for, in public contact
positions of persons qualified in the necessary second languages in a number
sufficient to ensure full and effective communication between the non-English
and limited-English speaking applicants for, and beneficiaries of, the
facility’s services and the facility’s employees.

 

Provider may comply with this paragraph 6.0 by providing sufficient qualified
translators to provide translation

 

4

--------------------------------------------------------------------------------


 

in any necessary second language for any patient, caller or applicant for
service, within ten minutes of need for translation.  Provider shall maintain
immediate translation capability in the emergency room when five percent of the
emergency room patients or applicants for emergency room services are
non-English or limited-English speaking persons.

 

Provider shall provide immediate translation to non-English or limited-English
speaking patients whose condition is such that failure to immediately translate
would risk serious impairment.  Provider shall post notices in prominent places
in the facility of the availability of translation in the necessary second
languages.

 

(b)                                 As used in this Paragraph:

 

(1)                                “Non-English or limited English speaking
persons” refers to persons whose primary language is a language other than
English;

 

(2)                                “Necessary second language” refers to a
language, other than English, which is the primary language of at least five
percent (5%) of either the community potentially served by the contracting
facility or of the facility’s patient population; and

 

(3)                                “Community potentially served by the
contracting facility” refers to the geographic area from which the facility
derives eighty percent (80%) of its patient population.

 

(4)                                “Qualified translator” is a person fluent in
English and in the necessary second language, familiar with medical terminology,
and who can accurately speak, read, write and readily interpret in the necessary
second language.

 

5

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 1

 

Contract No. 

00-83122

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

4081 East Olympic Boulevard

 

Los Angeles, CA 90023

 

 

 

AND

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL OF NORWALK

Address:

13222 Bloomfield Avenue

 

Norwalk, CA  90650

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS. INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL AND LOS ANGELES COMMUNITY HOSPITAL OF NORWALK.

 

WHEREAS, the State of California, hereinafter designated “the State,” and ALTA
LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY HOSPITAL
AND LOS ANGELES COMMUNITY HOSPITAL OF NORWALK, hereinafter designated “the
Provider,” entered into a contract (Contract No. 00-83122) for provision of
inpatient hospital services effective September 14, 2000.

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of 6.1 - Integration Clause

 

6.1 – Integration Clause is hereby amended to read:

 

The State and Provider declare that this instrument, including Appendix A,
Appendix B and Appendix D, contains a total integration of all rights and
obligations of both parties.  There are no extrinsic conditions or collateral
agreements or

 

1

--------------------------------------------------------------------------------


 

undertakings of any kind. In regarding this instrument as the full and final
expression of their Contract it is the express intention of both the State and
the Provider that any and all prior or contemporaneous agreements, promises,
negotiations, or representations, either oral or written, relating to the
subject matter and period of time governed by this instrument which are not
expressly set forth herein are to have no force, effect, or legal consequence of
any kind.

 

Paragraph Two – Addition of Appendix D

 

Appendix D is hereby added as follows:

 

2

--------------------------------------------------------------------------------


 

APPENDIX D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

This Appendix D is added to the Contract between the parties for the provision
of hospital inpatient services.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund, the parties hereby additionally agree as follows:

 

A.            Services

 

In addition to any other promises and services agreed to be provided pursuant to
this Contract, Provider agrees:

 

(1)           To remain a Contract provider within the Selective Provider
Contracting Program and not to issue a notice of termination of this Contract
pursuant to Section 6.15 until on or after March 1, 2001.

 

(2)           To maintain its current emergency room licensure status until
June 30, 2001.

 

3

--------------------------------------------------------------------------------


 

B.            Payments

 

In addition to any other payments made to Provider pursuant to this Contract,
and in consideration of the agreements set out in Section A above, the State
hereby agrees to pay the Provider a total of *** from the Emergency Services and
Supplemental Payments Fund for services rendered from July 1, 2000 through
June 30, 2001.  Payments shall be made in the following amounts on the following
dates, or as soon thereafter as practicable:

 

(1)           on October 1, 2000, the amount of ***;

 

(2)           on December 1, 2000, the amount of ***;

 

(3)           on February 1, 2001, the amount of ***.

 

C.            Hold Harmless and Right Of Set-Off

 

(1)           It is understood that payments made to the Provider pursuant to
this Appendix D include State and matching federal funds.  The State shall be
held harmless from any federal disallowance or withholding resulting from
payments made to Provider pursuant to this Appendix D and the Provider shall be
liable for any reduced federal financial participation resulting from the
payment of funds pursuant to Appendix D.  In the event of federal disallowance
or withholding of federal financial participation for any payments made to the
Provider pursuant to Appendix D, at the time of the federal disallowance or
withholding, the State may, in its sole discretion, recover from

 

4

--------------------------------------------------------------------------------


 

the Provider the amount of funds disallowed and paid by the State to the
Provider.  Provider agrees that the amount of any such disallowance may be
recouped by the Department by withholding the amount due from what would
otherwise be the State’s liability to the Provider under this Contract or
otherwise, seeking recovery by payment from the Provider, or a combination of
these two methods.  If after federal disallowance or withholding, and State
recovery or set-off of funds paid to the Provider, the State regains the federal
funds disallowed or withheld, then the funds shall be repaid by the State to the
Provider.

 

(2)           Any recoupment by the State pursuant to subsection (1) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payments made to the Provider
under this Appendix D.

 

D.            Breach

 

(1)           If, subsequent to receiving payments pursuant to the provisions of
this Appendix D, Provider breaches any of the service provisions set forth in
Section A above, the State may, in its sole discretion, recover from the
Provider the amount of funds paid by the State to the Provider pursuant to
Appendix D.  Provider agrees that the amount of any such payments may be
recouped by the Department by withholding the amount due from what would
otherwise be the State’s liability to Provider under this

 

5

--------------------------------------------------------------------------------


 

Contract or otherwise, seeking recovery by payment from the Provider, or a
combination of these two methods.

 

(2)           The recovery of funds paid pursuant to this Appendix D, however,
shall not preclude the State from pursuing additional damages in the event that
the Provider breaches Section A(l) above relating to termination.  In the event
Provider terminates this Contract in violation of Section A(l) above, the State
may, in its sole discretion, pursue all lawful remedies to recover its damages
caused by Provider’s breach.

 

Paragraph Three – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on September 28,
2000.

 

Paragraph Four – Incorporation of Contract Rights. Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

6

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

 

 

 

Executed on

 

 

                                                       , at

 

 

Sacramento, California

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

7

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 2

 

Contract No. 

00-83122

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

4081 East Olympic Boulevard

 

Los Angeles, CA 90023-3330

 

 

 

AND

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL OF NORWALK

Address:

13222 Bloomfield Avenue

 

Norwalk, CA  90650

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 2 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL AND LOS ANGELES COMMUNITY HOSPITAL OF NORWALK.

 

WHEREAS, the State of California, hereinafter designated “the State”, and Alta
Los Angeles Hospitals, Inc., doing business as Los Angeles Community Hospital
and Los Angeles Community Hospital of Norwalk, hereinafter designated “the
Provider”, entered into a contract (Contract No. 00-83122) for provision of
inpatient hospital services executed September 14, 2000, and subsequently
amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of 4.1 – Rate Structure; Contingent Liability of State

 

4.1 – Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid at the
all-inclusive rate per patient per day of *** for inpatient services provided to
beneficiaries.

 

1

--------------------------------------------------------------------------------


 

Paragraph Two – Addition of 6.22 – Prohibition of Use of State Funds to Assist,
Promote, or Deter Union Organizing

 

6.22 – Prohibition of Use of State Funds to Assist, Promote, or Deter Union
Organizing is hereby added as follows:

 

In accordance with Government Code Section 16645, et seq., Contractor shall not
use state funds to assist, promote, or deter union organizing during the life of
this Contract, including any extensions or renewals of this Contract.

 

Paragraph Three – Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of January 25, 2001, then
the contract changes agreed to in this Amendment shall be effective on
January 25, 2001.  If this Amendment is not signed and returned within thirty
days, then the contract changes agreed to in this Amendment shall be effective
on the date the contract is signed by both parties.

 

2

--------------------------------------------------------------------------------


 

Paragraph Four – Incorporation of Contract rights, Duties and Obligations

 

All other terms and provisions of said contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

3

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

 

 

 

Executed on

 

 

                                                       , at

 

 

Sacramento, California

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

4

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 3

 

Contract No. 

00-83122

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

4081 East Olympic Boulevard

 

Los Angeles, CA 90023-3330

 

 

 

AND

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL OF NORWALK

Address:

13222 Bloomfield Avenue

 

Norwalk, CA  90650

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 3 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL AND LOS ANGELES COMMUNITY HOSPITAL OF NORWALK.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL
and LOS ANGELES COMMUNITY HOSPITAL OF NORWALK, hereinafter designated “the
Provider”, entered into a contract (Contract No. 00-83122) for provision of
inpatient hospital services executed September 14, 2000, and subsequently
amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of Appendix D

 

Appendix D is hereby amended as follows:

 

1

--------------------------------------------------------------------------------


 

Appendix D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund, the parties hereby additionally agree as follows:

 

A.                                   Services

 

In addition to any other promises and services agreed to be provided pursuant to
this Contract, Provider agrees:

 

(1)           To remain a contract provider within the Selective Provider
Contracting Program and not to issue a notice of termination of this Contract
pursuant to Section 6.15 until on or before March 1, 2002.

 

(2)           To maintain its current emergency room licensure status until
June 30, 2002.

 

2

--------------------------------------------------------------------------------


 

B.            Payments

 

In addition to any other payments made to Provider pursuant to this Contract,
and in consideration of the agreements set out in Section A above, the State
hereby agrees to pay the Provider a total of *** from the Emergency Services and
Supplemental Payments Fund for services rendered from July 1, 2001 through
June 30, 2002.  Payments shall be made in the following amounts on the following
dates, or as soon thereafter as practicable:

 

(1)           on November 15, 2001, the amount of ***;

 

(2)           on February 1, 2002, the amount of ***.

 

C.            Hold Harmless and Right of Set-Off

 

(1)           Provider must promptly return to the Department of Health Services
(Department) all payments received under this amendment from the Emergency
Services and Supplemental Payments Fund (SB 1255 Fund) for the 2001-02 state
fiscal year if the Department determines that the Provider fails to meet the
criteria for disproportionate share hospital (DSH) status for the 2001-02
payment adjustment year.  If the Provider fails to return the funds within 30
calendar days from the time of the Department’s notification, the Department may
off-set the amount to be recovered against any Medi-Cal payments which otherwise
would be payable by the Department to the Provider.

 

3

--------------------------------------------------------------------------------


 

(2)           It is understood that payments made to the Provider pursuant to
this Appendix D include State and matching federal funds.  The State shall be
held harmless from any federal disallowance or withholding resulting from
payments made to Provider pursuant to this Appendix D and the Provider shall be
liable for any reduced federal financial participation resulting from the
payment of funds pursuant to Appendix D.  In the event of federal disallowance
or withholding of federal financial participation for any payments made to the
Provider pursuant to Appendix D, at the time of the federal disallowance or
withholding, the State may, in its sole discretion, recover from the Provider
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such disallowance may be recouped by the
Department by withholding the amount due from what would otherwise be the
State’s liability to the Provider under this Contract or otherwise, seeking
recovery by payment from the Provider or a combination of these two methods.  If
after federal disallowance or withholding, and State recovery or set-off of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the funds shall be repaid by the State to the Provider.

 

(3)           Any recoupment by the State pursuant to subsection (2) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payments made to the Provider
under this Appendix D.

 

4

--------------------------------------------------------------------------------


 

D.            Breach

 

(1)           If, subsequent to receiving payments pursuant to the provisions of
this Appendix D, Provider breaches any of the service provisions set forth in
Section A above, the State may, in its sole discretion, recover from the
Provider the amount of funds paid by the State to the Provider pursuant to
Appendix D.  Provider agrees that the amount of any such payments may be
recouped by the Department by withholding the amount due from what would
otherwise be the State’s liability to Provider under this Contract or otherwise,
seeking recovery by payment from the Provider, or a combination of these two
methods.

 

(2)           The recovery of funds paid pursuant to this Appendix D, however,
shall not preclude the State from pursuing additional damages in the event that
the Provider breaches Section A(1) above relating to termination.  In the event
Provider terminates this Contract in violation of Section A(1) above, the State
may, in its sole discretion, pursue all lawful remedies to recover its damages
caused by Provider’s breach.

 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on September 20,
2001.

 

5

--------------------------------------------------------------------------------


 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

6

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

 

 

 

Executed on

 

 

                                                       , at

 

 

Sacramento, California

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

7

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 4

 

Contract No. 

00-83122

 

 

Hospital:

ALTA LOS ANGELES HOSPITALS, INC.

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

4081 East Olympic Boulevard

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 4 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services executed
September 14, 2000, and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of 6.1 Integration Clause

 

6.1 – Integration Clause is hereby amended to read:

 

The State and Provider declare that this instrument, including Appendix A,
Appendix B and Appendix D, contains a total integration of all rights and
obligations of both parties.  There are no extrinsic conditions or collateral
agreements or undertakings of any kind.  In regarding this instrument as the
full and final

 

1

--------------------------------------------------------------------------------


 

expression of their Contract it is the express intention of both the State and
the Provider that any and all prior or contemporaneous agreements, promises,
negotiations or representations, either oral or written, relating to the subject
matter and period of time governed by this instrument which are not expressly
set forth herein are to have no force, effect, or legal consequence of any kind.

 

Paragraph Two – Amendment of Appendix D

 

Appendix D is hereby amended to read:

 

2

--------------------------------------------------------------------------------


 

Appendix D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund, the parties hereby additionally agree as follows:

 

While it is the intent of the parties that Provider receive the benefit of the
additional payments set forth herein for services provided to beneficiaries, it
is understood by the parties that the continued approval of the Selective
Provider Contracting Program (SPCP) waiver is pending with the Centers for
Medicare & Medicaid Services (CMS).

 

It is also understood that CMS may place restrictions, limitations, or
conditions upon the continued operation of the SPCP that may affect the
implementation of the Emergency Services and Supplemental Payments Program
(ESSPP) and the provisions, terms, or funding intended by this Amendment.

 

It is further understood and agreed that payments for services agreed to in this
Amendment are subject to any future restrictions, limitations or conditions
placed upon the Selective Provider Contracting Program by CMS, if any.  Further,
the terms of this

 

3

--------------------------------------------------------------------------------


 

Amendment may need to be renegotiated to reflect any CMS restrictions,
limitations or conditions.

 

It is recognized that the administration of the ESSPP and the terms of this
Amendment involve complex calculations and determinations affecting all ESSPP
eligible hospitals.  Further, the amount available to any eligible hospitals. 
Further, the amount available to any eligible hospital is dependent upon the
total amount of funds that can be expended within the ESSPP and the individual
amounts paid to other eligible hospitals.  Therefore, it is agreed that the
determination of the effect of CMS action upon the SPCP waiver and the ESSPP and
the necessity to renegotiate the terms of this Amendment shall rest solely with
the California Medical Assistance Commission.

 

B.                                     Services

 

In addition to any other promises and services agreed to be provided pursuant to
this Contract, Provider agrees to maintain its current emergency room licensure
status until December 31, 2002.

 

4

--------------------------------------------------------------------------------


 

B.            Payments

 

In addition to any other payments made to Provider pursuant to this Contract,
and in consideration of the agreements set out in Section A above, the State
hereby agrees to pay the Provider a total of *** from the Emergency Services and
Supplemental Payments Fund for services rendered from July 1, 2002 through
December 31, 2002.  Payments shall be made in the following amounts on the
following dates, or as soon thereafter as practicable:

 

(1)           on November 21, 2002, the amount of ***;

 

(2)           on January 15, 2003, the amount of ***.

 

C.            Hold Harmless and Right of Set-Off

 

(1)           Provider must promptly return to the Department of Health Services
(Department) all payments received under this amendment from the Emergency
Services and Supplemental Payments Fund (SB 1255 Fund) for the 2002-03 state
fiscal year if the Department determines that the Provider fails to meet the
criteria for disproportionate share hospital (DSH) status for the 2002-03
payment adjustment year.  If the Provider fails to return the funds within 30
calendar days from the time of the Department’s notification, the Department may
off-set the amount to be recovered against any Medi-Cal payments which otherwise
would be payable by the Department to the Provider.

 

5

--------------------------------------------------------------------------------


 

(2)           It is understood that payments made to the Provider pursuant to
this Appendix D include State and matching federal funds.  The State shall be
held harmless from any federal disallowance or withholding resulting from
payments made to Provider pursuant to this Appendix D and the Provider shall be
liable for any reduced federal financial participation resulting from the
payment of funds pursuant to Appendix D.  In the event of federal disallowance
or withholding of federal financial participation for any payments made to the
Provider pursuant to Appendix D, at the time of the federal disallowance or
withholding, the State may, in its sole discretion, recover from the Provider
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such disallowance may be recouped by the
Department by withholding the amount due from what would otherwise be the
State’s liability to the Provider under this Contract or otherwise, seeking
recovery by payment from the Provider or a combination of these two methods.  If
after federal disallowance or withholding, and State recovery or set-off of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the funds shall be repaid by the State to the Provider.

 

(3)           Any recoupment by the State pursuant to subsection (2) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payments made to the Provider
under this Appendix D.

 

6

--------------------------------------------------------------------------------


 

D.            Breach

 

(1)           If, subsequent to receiving payments pursuant to the provisions of
this Appendix D, Provider breaches any of the service provisions set forth in
Section A above, the State may, in its sole discretion, recover from the
Provider the amount of funds paid by the State to the Provider pursuant to
Appendix D.  Provider agrees that the amount of any such payments may be
recouped by the Department by withholding the amount due from what would
otherwise be the State’s liability to Provider under this Contract or otherwise,
seeking recovery by payment from the Provider, or a combination of these two
methods.

 

(2)           The recovery of funds paid pursuant to this Appendix D, however,
shall not preclude the State from pursuing additional damages in the event that
the Provider breaches Section A(1) above relating to termination.  In the event
Provider terminates this Contract in violation of Section A(1) above, the State
may, in its sole discretion, pursue all lawful remedies to recover its damages
caused by Provider’s breach.

 

7

--------------------------------------------------------------------------------


 

Paragraph Three – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on November 21,
2002.

 

Paragraph Four – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

8

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                                                              ,
at

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

 

 

 

 

Hospital

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

 

 

 

Executed on

 

 

                                                                                              ,
at

 

 

Sacramento, California

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

9

--------------------------------------------------------------------------------

 

FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 5

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 5 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services executed
September 14, 2000, and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of Appendix D

 

Appendix D is hereby amended to read:

 

1

--------------------------------------------------------------------------------


 

Appendix D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund, the parties hereby additionally agree as follows:

 

C.                                     Services

 

In addition to any other promises and services agreed to be provided pursuant to
this Contract, Provider agrees to maintain its current emergency room licensure
status until May 31, 2003.

 

2

--------------------------------------------------------------------------------


 

B.            Payments

 

In addition to any other payments made to Provider pursuant to this Contract,
and in consideration of the agreements set out in Section A above, the State
hereby agrees to pay the Provider a total of *** from the Emergency Services and
Supplemental Payments Fund for services rendered from January 1, 2003 through
May 31, 2003.  Payments shall be made in the following amounts on the following
dates, or as soon thereafter as practicable:

 

(1)           on April 10, 2003, the amount of ***;

 

(2)           on June 1, 2003, the amount of ***.

 

C.            Hold Harmless and Right of Set-Off

 

(1)           Provider must promptly return to the Department of Health Services
(Department) all payments received under this amendment from the Emergency
Services and Supplemental Payments Fund (SB 1255 Fund) for the 2002-03 state
fiscal year if the Department determines that the Provider fails to meet the
criteria for disproportionate share hospital (DSH) status for the 2002-03
payment adjustment year.  If the Provider fails to return the funds within 30
calendar days from the time of the Department’s notification, the Department may
off-set the amount to be recovered against any Medi-Cal payments which otherwise
would be payable by the Department to the Provider.

 

3

--------------------------------------------------------------------------------


 

(2)           It is understood that payments made to the Provider pursuant to
this Appendix D include State and matching federal funds.  The State shall be
held harmless from any federal disallowance or withholding resulting from
payments made to Provider pursuant to this Appendix D and the Provider shall be
liable for any reduced federal financial participation resulting from the
payment of funds pursuant to Appendix D.  In the event of federal disallowance
or withholding of federal financial participation for any payments made to the
Provider pursuant to Appendix D, at the time of the federal disallowance or
withholding, the State may, in its sole discretion, recover from the Provider
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such disallowance may be recouped by the
Department by withholding the amount due from what would otherwise be the
State’s liability to the Provider under this Contract or otherwise, seeking
recovery by payment from the Provider or a combination of these two methods.  If
after federal disallowance or withholding, and State recovery or set-off of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the funds shall be repaid by the State to the Provider.

 

(3)           Any recoupment by the State pursuant to subsection (2) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payments made to the Provider
under this Appendix D.

 

4

--------------------------------------------------------------------------------


 

D.            Breach

 

(1)           If, subsequent to receiving payments pursuant to the provisions of
this Appendix D, Provider breaches any of the service provisions set forth in
Section A above, the State may, in its sole discretion, recover from the
Provider the amount of funds paid by the State to the Provider pursuant to
Appendix D.  Provider agrees that the amount of any such payments may be
recouped by the Department by withholding the amount due from what would
otherwise be the State’s liability to Provider under this Contract or otherwise,
seeking recovery by payment from the Provider, or a combination of these two
methods.

 

(2)           The recovery of funds paid pursuant to this Appendix D, however,
shall not preclude the State from pursuing additional damages in the event that
the Provider breaches Section A(1) above relating to termination.  In the event
Provider terminates this Contract in violation of Section A(1) above, the State
may, in its sole discretion, pursue all lawful remedies to recover its damages
caused by Provider’s breach.

 

5

--------------------------------------------------------------------------------


 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on April 10,
2003.

 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

6

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on
                                                         , at

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

 

 

 

 

Executed on
                                                         , at

 

Sacramento, California

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

7

--------------------------------------------------------------------------------

 

FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 6

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 6 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State,” and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider,” entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One - Amendment of 4.1 - Rate Structure; Contingent Liability of State

 

4.1 – Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid the
all-inclusive rate per patient per day of *** for inpatient services provided to
beneficiaries.

 

1

--------------------------------------------------------------------------------


 

Paragraph Two – Amendment of Appendix A

 

Appendix A is hereby amended to read:

 

2

--------------------------------------------------------------------------------


 

APPENDIX A

 

 

HOSPITAL NAME:

 

Los Angeles Community

 

 

Hospital, A-6

DATE PREPARED:

 

April 22, 2003

EFFECTIVE DATE:

 

May 8, 2003

PREPARED BY:

 

Karen Thalhammer

 

I.                                         SERVICES NOT PROVIDED BY HOSPITAL
UNDER THIS CONTRACT AND NOT REIMBURSABLE

 

CODES

 

UNIVERSAL BILLING

 

 

 

 

 

INTENSIVE CARE, TRAUMA

 

208

 

INTENSIVE CARE, POST ICU

 

206

 

INTENSIVE CARE, PEDIATRIC

 

203

 

INTENSIVE CARE, LUNG TRANSPLANT

 

083

 

INTENSIVE CARE, HEART-LUNG TRANSPLANT

 

084

 

INTENSIVE CARE, HEART TRANSPLANT

 

086

 

INTENSIVE CARE, LIVER TRANSPLANT

 

087

 

INTENSIVE CARE, BONE MARROW TRANSPLANT

 

088

 

INTENSIVE CARE, KIDNEY TRANSPLANT

 

089

 

INTENSIVE CARE, BURN CARE IN LICENSED BURN CENTER BEDS

 

207

 

CORONARY CARE, POST CCU

 

214

 

NURSERY, NEONATAL INTENSIVE CARE

 

175

 

LITHOTRIPSY

 

090

 

ADMINISTRATIVE DAY

 

098

*

REHABILITATION – PRIVATE

 

118

 

REHABILITATION – SEMI-PRIVATE 2 BEDS

 

128

 

REHABILITATION SEMI-PRIVATE 3 OR 4 BEDS

 

138

 

REHABILITATION – WARD (MEDICAL OR GENERAL)

 

158

 

 

 

 

CPT CODES

 

CARDIAC CATHETERIZATION

 

93501-93562

 

CARDIOVASCULAR SURGERY

 

33010-37799

 

ABORTIONS

 

59840-59857

 

NEUROSURGERY

 

61000-64999

 

CORNEAL TRANSPLANTS

 

65710, 65730, 65750, 65755

 

RADIATION THERAPY

 

77261-77499,77750-77799

 

THERAPEUTIC NUCLEAR MEDICINE

 

79000-79999

 

MAGNETIC RESONANCE IMAGING

 

70336, 70540

 

MAGNETIC RESONANCE IMAGING

 

70551-70553, 71550

 

MAGNETIC RESONANCE IMAGING

 

72141-72142, 72146-72149

 

MAGNETIC RESONANCE IMAGING

 

72156-72158,72195-72197

 

MAGNETIC RESONANCE IMAGING

 

73218-73225,73718-73725

 

MAGNETIC RESONANCE IMAGING

 

74181-74185,75552-75556

 

MAGNETIC RESONANCE IMAGING

 

76093-76094,76400

 

HYPERBARIC OXYGEN

 

99183

 

 

--------------------------------------------------------------------------------

*BILLABLE ONLY OUTSIDE THE PROVISIONS OF THE CONTRACT.

 

3

--------------------------------------------------------------------------------


 

II.            ONLY THE FOLLOWING PHYSICIAN SERVICES ARE INCLUDED IN THE
ALL-INCLUSIVE RATE AND ARE NOT SEPARATELY BILLED:

 

NONE

 

III.           ONLY THE FOLLOWING OTHER PROVIDER SERVICES MAY BE BILLED
FEE-FOR-SERVICE BY SUCH PROVIDER AND ARE NOT INCLUDED IN THE ALL- INCLUSIVE
CONTRACT RATE AS SPECIFIED IN SECTION 4.1:

 

 

 

HCPC CODES

 

CLINICAL PSYCHOLOGISTS

 

X9500-X9699

 

 

 

IV.           ONLY THE FOLLOWING OTHER DEVICES MAY BE BILLED FEE-FOR-SERVICE AND
ARE NOT INCLUDED IN THE ALL-INCLUSIVE CONTRACT RATE AS SPECIFIED IN SECTION 4.1:

 

 

 

HCPC CODES

 

PROSTHETIC DEVICES

 

L5000-L8699

 

PROSTHETIC DEVICES

 

X8800-X9299

 

ORTHOTIC DEVICES

 

L0100-L4398

 

ORTHOTIC DEVICES

 

X8100-X8599

 

 

4

--------------------------------------------------------------------------------


 

Paragraph Three – Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of                     ,
then the Contract changes agreed to in this Amendment shall be effective on
                    .  If this Amendment is not signed and returned within
thirty days, then the Contract changes agreed to in this Amendment shall be
effective on the date the Contract is signed by both parties.

 

Paragraph Four - Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

5

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on
                                                         , at

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

 

 

 

 

Executed on
                                                         , at

 

Sacramento, California

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

6

--------------------------------------------------------------------------------

 

FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 7

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 7 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State,” and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider,” entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of Appendix D

 

Appendix D is hereby amended to read:

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental payments Fund, the parties hereby additionally agree as follows:

 

A.                                   Services

 

In addition to any other promises and services agreed to be provided pursuant to
this Contract, Provider agrees to maintain its current emergency room licensure
status until December 31, 2003.

 

B.                                     Payments

 

In addition to any other payments made to Provider pursuant to this Contract,
and subject to Subparagraph A above, the State hereby agrees to pay the Provider
a total of *** from the Emergency Services and Supplemental Payments Fund for
services rendered from July 1, 2003 through November 30, 2003.  Payments shall
be made in the following amounts on the following dates, or as soon thereafter
as practicable:

 

(1)                                  on August 28, 2003, the amount of ***;

 

(2)                                  on December 1, 2003, the amount of ***.

 

2

--------------------------------------------------------------------------------


 

C.                                     Hold Harmless and Right of Offset

 

(1)                                  Provider must promptly return to the
Department of Health Services (Department) all payments received under this
amendment from the Emergency Services and Supplemental Payments Fund (SB 1255
Fund) for the 2003-04 state fiscal year if the Department determines that the
Provider fails to meet the criteria for disproportionate share hospital (DSH)
status, under Welfare and Institutions Code Sections 14105.98 and 14163, for the
2003-04 payment adjustment year.  If the Provider fails to return the fund
within 30 calendar days from the time of the Department’s notification, the
Department may offset the amount to be recovered against any Medi-Cal payments
which otherwise would be payable by the Department to the Provider, pursuant to
Welfare and Institutions Code Section 14115.5.

 

(2)                                  It is understood that payments made to the
Provider pursuant to this Appendix D include State and federal funds.  The State
shall be held harmless from any federal disallowance or withholding resulting
from payments made to Provider pursuant to this Appendix D and the Provider
shall be liable for any reduced federal financial participation resulting from
the payment of funds pursuant to Appendix D.  In the event of federal
disallowance or withholding of federal financial participation for any payments
made to the Provider pursuant to Appendix D, at the time of the federal
disallowance or withholding the State may, in is sole discretion, recover from
the Provider the amount of funds

 

3

--------------------------------------------------------------------------------


 

disallowed and paid by the State to the Provider.  Provider agrees that the
amount of any such disallowance may be recouped by the Department by withholding
and offsetting, under Welfare and Institutions Code Section 14115.5, the amount
due from what would otherwise be the State’s liability to the Provider under
this Contract or otherwise, seeking recovery by payment from the Provider, or a
combination of these two methods.  If, after federal disallowance or withholding
and State recovery or offset of funds paid to the Provider, the State regains
the federal funds disallowed or withheld, then the funds shall be repaid by the
State to the Provider.

 

(3)                                  Any recoupment by the State pursuant to
subsection (2) shall be limited to the amount of federal financial participation
recouped from the State by the federal government with respect to actual payment
made to the Provider under this Appendix D.

 

4

--------------------------------------------------------------------------------


 

D.                                    Breach

 

If, subsequent to receiving payments pursuant to the provisions of this Appendix
D, Provider fails to comply with Subparagraph A above, the State may, in its
sole discretion, recover from the Provider the amount of funds paid by the State
to the Provider pursuant to Appendix D.  Provider agrees that the amount of any
such payments may be recouped by the Department by withholding and offsetting,
under Welfare and Institutions Code Section 14115.5, the amount due from what
would otherwise be the State’s liability to Provider under this Contract or
otherwise, seeking recovery by payment from the Provider, or a combination of
these two methods.

 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on August 28,
2003.

 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

5

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on
                                                         , at

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

Executed on
                                                         , at

 

Sacramento, California

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

6

--------------------------------------------------------------------------------


 

FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 8

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 8 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services executed
September 14, 2000, and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Section 6.11 of said Contract, the Contract
is amended as follows:

 

Paragraph One – Amendment of Appendix D

 

Appendix D is hereby amended to read:

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

This Appendix D supercedes any previous Appendix D of this Contract.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund, the parties hereby additionally agree as follows:

 

D.                                    Services

 

In addition to any other payments made to Provider pursuant to this Contract,
and subject to Subparagraph B of this Appendix D, the State agrees to pay the
Provider a total of *** from the Emergency Services and Supplemental Payments
Fund for services rendered from January 1, 2004 through May 31, 2004.  Payments
shall be made in the following amount on June 1, 2004, or as soon thereafter as
practicable:

 

(1)                                  The amount of ***.

 

2

--------------------------------------------------------------------------------


 

B.                                     Recovery, Right of Offset, and Hold
Harmless

 

(1)                                  Provider must promptly return to the
Department of Health Services (Department) all payments received under this
amendment from the Emergency Services and Supplemental Payments Fund (SB 1255
Fund) for the 2003-04 state fiscal year if the Department determines that the
Provider fails an anytime during the 2003-04 state fiscal year to meet the
criteria for participation as specified in Welfare and Institutions Code
Section 14085.6.  Such criteria includes, but is not limited to, the Provider
receiving and maintaining disproportionate share hospital (DSH) status, under
Welfare and Institutions Code Sections 14105.98 and 14163, for the 2003-04 DSH
payment adjustment year.  If the Provider fails to return the funds within 30
calendar days from the time of the Department’s notification, the Department may
off-set the amount to be recovered against any Medi-Cal payments which otherwise
would be payable by the Department to the Provider, pursuant to Welfare and
Institutions Code Section 14115.5.

 

(2)                                  It is understood that payments made to the
Provider pursuant to this Appendix D include State and matching federal funds. 
The State shall be held harmless from any federal disallowance or withholding
resulting from payments made to Provider pursuant to this Appendix D and the
Provider shall be liable for any reduced federal financial participation
resulting from the payment of funds pursuant to Appendix D.  In the event of
federal disallowance or withholding of federal financial participation for any
payments made to the Provider pursuant to Appendix D, at the time of the

 

3

--------------------------------------------------------------------------------


 

federal disallowance or withholding, the State may, in its sole discretion,
recover from the Provider the amount of funds disallowed and paid by the State
to the Provider.  Provider agrees that the amount of any such disallowance may
be recouped by the Department by withholding and offsetting, under Welfare and
Institutions Code Section 14115.5, the amount due from what would otherwise be
the State’s liability to the Provider under this Contract or otherwise, seeking
recovery by payment from the Provider, or a combination of these two methods. 
If, after federal disallowance or withholding, and State recovery or set-off of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the funds shall be repaid by the State to the Provider.

 

(3)                                  Any recoupment by the State pursuant to
subsection (2) shall be limited to the amount of federal financial participation
recouped from the State by the federal government with respect to actual
payments made to the Provider under this Appendix D.

 

C.                                     Notice of Termination

 

Notwithstanding Paragraph 6.15, Termination Without Cause, Provider shall not
exercise or attempt to exercise paragraph 6.15 until After December 31, 2004.

 

4

--------------------------------------------------------------------------------


 

D.                                    Remedy for Provider’s Breach

 

(1)                                  If, subsequent to receiving payments
pursuant to the provisions of this Appendix D, Provider fails to comply with
Subparagraph C of this Appendix D, the State may, in its sole discretion,
recover from the Provider the amount of funds paid by the State to the Provider
pursuant to Appendix D, which shall not be the State’s sole remedy.  Provider
agrees that the amount of any such payments may be recouped by the Department by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to Provider
under this Contract or otherwise, seeking recovery by payment from the Provider,
or a combination of these two methods.

 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment shall be effective on May 13, 2004.

 

5

--------------------------------------------------------------------------------


 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

Provider

 

State of California
Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

 

 

 

 

6

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 9

 

Contract No.

 

 

00-83122

 

 

 

 

Facility:

 

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba:

LOS ANGELES COMMUNITY HOSPITAL

 

 

 

 

Address:

 

4081

East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 9 TO CONTRACT NO. 00 - 83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One - Appendix D

 

Appendix D is hereby amended to read:

 

1

--------------------------------------------------------------------------------


 

APPENDIX D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year (SFY) 2004-05.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6
relating to negotiations and disbursements from the Emergency Services and
Supplemental Payments Fund (SB 1255 Program), the parties agree as follows:

 

A.            Payment

 

(1)           In addition to any other payments made to Provider pursuant to
this Contract, and subject to Section B of this Appendix D, the State agrees to
pay the Provider a total of *** from the Emergency Services and Supplemental
Payments Fund for services rendered from July 1, 2004 through November 30,
2004.  Payment shall be made in the following amount on December 1, 2004, or as
soon thereafter as practicable.

 

(a)           The amount of ***.

 

2

--------------------------------------------------------------------------------


 

(2)           The above payment to Provider is conditioned upon the Emergency
Services and Supplemental Payments Fund having received sufficient new funds
during SFY 2004-05 to meet all the S8 1255 Program’s payment objectives for
services rendered from July 1, 2004 through November 30, 2004.  Until such time
as a sufficient amount of unencumbered funds has been deposited in the Fund to
support the non-federal portion of the SB 1255 Program’s total payment
objectives for this service period, and the coinciding portion of federal
financial participation funds are available, the State shall have no obligation
to make the above payment.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           Provider must promptly return to the Department of Health Services
(Department) all payments received under this amendment from the Emergency
Services and Supplemental Payments Fund (SB 1255 Fund) for the 2004-05 state
fiscal year if the Department determines that the Provider fails to meet the
criteria for participation, as specified in Welfare and Institutions Code
Section 14085.6, at anytime during the 2004-05 state fiscal year.  Such criteria
includes, but is not limited to, the Provider receiving and maintaining
disproportionate share hospital (DSH) status, under Welfare and Institutions
Code Sections 14105.98 and 14163, for the 2004-05 DSH payment adjustment year. 
If the Provider fails to return the funds within 30 calendar days from the time
of the Department’s notification, the Department may offset the amount to be
recovered against any Medi-Cal payments which

 

3

--------------------------------------------------------------------------------


 

otherwise would be payable by the Department to the Provider, pursuant to
Welfare and Institutions Code Section 14115.5.

 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior version(s) of Appendix D.  In the
event of federal disallowance or withholding of federal financial participation
for any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State may, in its sole discretion, recover from the Provider the amount of
funds disallowed and paid by the State to the Provider.  Provider agrees that
the amount of any such disallowance may be recouped by the Department by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to the
Provider under this Contract or otherwise, seeking recovery by payment from the
Provider, or a combination of these two methods.  If, after federal disallowance
or withholding and State recovery or offset of funds paid to the Provider, the
State regains the federal funds disallowed or withheld, then the funds shall be
repaid by the State to the Provider.

 

4

--------------------------------------------------------------------------------


 

(3)           Any recoupment by the State pursuant to subsection (2) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payment made to the Provider
under this Appendix D. All other terms and conditions of Appendix D remain
unchanged.

 

Paragraph Two - Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on October 21, 2004.

 

Paragraph Three - Obligations Incorporation of Contract Rights, Duties and
Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

5

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

 

State of California

Provider

 

Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

                                                                                   

 

                                                                                   

 

6

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 10

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 10 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and Alta
Los Angeles Hospitals, Inc., doing business as: Los Angeles Community Hospital,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Amendment of 3.4 – Appointment of Liaisons and Agency Status of
Provider’s Liaison

 

3.4           Appointment of Liaisons and Agency Status of Provider ‘s Liaison
is hereby amended to read:

 

(a)           Provider shall designate in writing a person to act as liaison to
the Department. Such person shall coordinate all communications between the
parties.  The written designation of

 

--------------------------------------------------------------------------------


 

such person shall constitute the conferral of full agency powers to bind the
Provider as principal in all dealings with the Department.

 

(b)           The Department shall designate a liaison in conformity with the
procedures and with such authority as specified in Paragraph 6.8 of this
Contract.  Communications to the Department shall be submitted to its liaison at
the following address:

 

Contract Officer

Medi-Cal Operations Division

P.O. Box 997419

MS 4506

Sacramento, CA 95899-7419

 

Paragraph Two – Amendment of 3.7 – Open Staffing/Exclusive Staffing Contracts

 

3.7           Open Staffing/Exclusive Staffing Contracts is hereby amended to
read:

 

(a)           As a Selective Provider Contracting Program contractor, the
Provider shall comply with Welfare and Institutions Code section 14087.28.

 

--------------------------------------------------------------------------------


 

(b)           Notwithstanding Subparagraph (a) above and Welfare and
Institutions Code section 14087.28, Provider may enter into exclusive contracts
for the provision of pathology, radiology, and anesthesiology acute inpatient
services, except for consulting services requested by the admitting physician.

 

(c)           The Parties acknowledge that although Paragraph 3.7 of this
Contract and Section 14087.28 of the Welfare and Institutions Code prohibit
exclusive staffing arrangements for Selective Provider Contracting Program
hospitals, their applicability is limited to physician staffing for acute
inpatient services.  Therefore, contractual staffing arrangements to provide
outpatient services are not contrary to Paragraph 3.7 of this Contract or
Section 14087.28 of the Welfare and Institutions Code.

 

Paragraph Three – Amendment of 4.1 – Rate Structure; Contingent Liability of
State

 

4.1           Rate Structure; Contingent Liability of State is hereby amended to
read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid as follows:

 

--------------------------------------------------------------------------------


 

(a)           For Inpatient Services provided to Beneficiaries, the
all-inclusive rate per patient per day of ***.

 

(b)           Commencing March 10, 2006, for Inpatient Services provided to
Beneficiaries, the all-inclusive rate per patient per day of ***.

 

Paragraph Four – Amendment of 4.2 – Rate Inclusive of Physician, Transportation
and Certain Prior Patient Services

 

4.2           Rate Inclusive of Physician, Transportation and Certain Prior
Patient Services is hereby amended to read:

 

The rate structure under Paragraph 4.1 of this Contract is intended by both the
State and Provider to be inclusive of all Inpatient Services rendered by the
Provider and to constitute the State’s only financial obligation under this
Contract. As nonlimiting examples:

 

(a)           There shall be no separate billing by either the Provider or
physicians for the services specified in Appendix A, Section II, rendered by
physicians to Beneficiaries.

 

(b)           There shall be no separate billing for any transportation services
required in providing Inpatient Services under this Contract.

 

--------------------------------------------------------------------------------


 

(c)           There shall be no separate billing for any services rendered by
the Provider within a 24-hour period prior to the Beneficiary’s admission as an
inpatient, such as outpatient or emergency services, which are related to the
condition for which the Beneficiary is admitted as an inpatient.  Such prior
services shall be deemed Inpatient Services and included in the rates set under
Paragraph 4.1.

 

Paragraph Five – Amendment of 4.3 – Billing Procedures as Express Conditions
Precedent to State’s Payment Obligation

 

4.3           Billing Procedures as Express Conditions Precedent to State’s
Payment Obligation is hereby amended to read:

 

(a)           As an express condition precedent to maturing the State’s payment
obligation under Paragraph 4.1 of this Contract, the Provider shall determine
that inpatient services rendered are not covered, in whole or in part, under any
other state or federal medical care program or under any other contractual or
legal entitlement, including, but not limited to, a private group
indemnification or insurance program or workers’ compensation.  To the extent
that such coverage is available, the State’s payment obligation pursuant to
Paragraph 4.1 shall be reduced.

 

(b)           As a further express condition precedent to maturing the State’s
payment obligation under Paragraph 4.l of this

 

--------------------------------------------------------------------------------


 

Contract, the Provider shall submit claims to the fiscal intermediary for all
services rendered under the terms of this Contract, in accordance with the
applicable billing requirements contained in Title 22 of the California Code of
Regulations.

 

(c)           A day of service shall be billed for each beneficiary who occupies
an inpatient bed at 12:00 midnight in the facilities of the Provider.  However,
a day of service may be billed if the beneficiary is admitted and discharged
during the same day provided that such admission and discharge is not within
24-hours of a prior discharge. Only one patient day of service may be billed for
mother and newborn child (children) when both mother and newborn child
(children) are inpatients of the hospital.

 

(d)           The State may from time to time adopt updated billing codes by
means of regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or
similar instruction, which shall automatically replace the applicable billing
codes expressly stated in this Contract and/or its appendices, without the need
to amend this Contract as set forth in Paragraph 6.11.

 

Paragraph Six – Amendment of 6.8 – Contract Officer – Delegation of Authority

 

6.8           Contract Officer – Delegation of Authority is hereby amended to
read:

 

--------------------------------------------------------------------------------


 

The Department will administer this Contract through a single administrator, the
Contract Officer.  Until such time as the Director gives the Provider written
notice of successor appointment, the person designated above shall make all
determinations and take all actions necessary to administer this Contract,
subject to the limitations of California laws and State administrative
regulations.  No person other than the Contract Officer or the Director shall
have the power to bind the Department relative to the rights and duties of the
Contractor and the Department under this Contract, nor shall any other person be
considered to have the delegated authority of the Contract Officer or to be
acting on his behalf unless the Contract Officer has expressly stated in writing
that that person is acting as his authorized agent.

 

Paragraph Seven – Amendment of 6.9 – Notice

 

6.9        – Notice is hereby amended to read:

 

Any notice required to be given pursuant to the terms and provisions of the
Contract shall be in writing and shall be sent by certified mail, return receipt
requested. Notice to the Department shall be sent to the following address:

 

Contract Officer
Medi-Cal Operations
Division P.O. Box 997419
MS 4506
Sacramento, CA 95899-7419

 

--------------------------------------------------------------------------------


 

Notice to the Provider shall be sent to the Chief Executive Officer at the
following address:

 

Los Angeles Community Hospital
4081 East Olympic Boulevard
Los Angeles, CA 90023-3330

 

Paragraph Eight – Amendment of 6.15 – Termination Without Cause

 

6.15       – Termination Without Cause is hereby amended to read:

 

The Provider or the State may terminate this Contract without cause in
accordance with this Paragraph.  Termination without cause shall be effected by
giving written notice of the termination to the other party on or after
November 10, 2006, and at least 120 days prior to the effective date of the
termination and stating the effective date of the termination.

 

Paragraph Nine – Deletion of 6.22 – Prohibition Against Use of State Funds to
Assist, Promote. or Deter Union Organizing

 

6.22 – Prohibition Against Use of State Funds to Assist, Promote, or Deter Union
Organizing is hereby deleted.

 

--------------------------------------------------------------------------------


 

Paragraph Ten – Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of March 10, 2005, then
the Contract changes agreed to in this Amendment shall be effective on March 10,
2005.  If this Amendment is not signed and returned within thirty days, then the
Contract changes agreed to in this Amendment shall be effective on the date the
Contract is signed by both parties.

 

Paragraph Eleven – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of said Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract shall be deemed duly executed and binding upon execution by both
Parties below.

 

Executed on                                                         , at

 

 

 

 

 

 

 

(City, State, Zip)

 

 

 

 

 

 

 

 

 

 

Hospital

 

 

 

 

 

By

 

 

 

Signature

 

 

 

 

 

 

 

 

Type Name and Title

Executed on                                                         , at

 

 

Sacramento, California

 

 

 

 

 

 

 

 

 

 

STATE OF CALIFORNIA

 

 

 

 

 

 

 

 

By

 

 

 

Diana M. Bontá, R.N., Dr. P.H.
Director
Department of Health Services

 

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 11

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 11 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read:

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

EMERGENCY SERVICES AND SUPPLEMENTAL PAYMENTS FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year (SFY) 2004 – 05.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14085.6 (SB
1255 Program) relating to negotiations and disbursements from the Emergency
Services and Supplemental Payments Fund (SB 1255 Fund), the parties agree as
follows:

 

A.            Payment

 

(1)           In addition to any other payments made to Provider pursuant to
this Contract, and subject to Section B of this Appendix D, for services
rendered from January 1, 2005 through May 31, 2005, the State agrees to pay the
Provider *** from the SB 1255 Fund.  Payment shall be made on June 1, 2005, or
as soon thereafter as practicable.

 

(2)           The above payment to Provider is conditioned upon the SB 1255 Fund
having received sufficient new funds during SFY 2004-05 to meet all the SB 1255
Program’s payment objectives for services rendered from January 1, 2005 through
May 31, 2005.  Until such time as a sufficient amount of unencumbered funds has
been deposited in the SB 1255 Fund to support the non-federal portion

 

--------------------------------------------------------------------------------


 

of the SB 1255 Program’s total payment objectives for this service period, and
the coinciding portion of federal financial participation funds are available,
the State shall have no obligation to make the above payment.  The State shall
instead be obligated only to pay a pro-rata portion of the above payment amount
based on the ratio of total funds available to total SB 1255 Program objectives
for this service period.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           The total payment received by Provider from the SB 1255 Fund for
the 2004-05 state fiscal year may be subject to recovery by the Department of
Health Services (Department) if the Department determines that the Provider
fails at anytime during the 2004-05 state fiscal year to meet the criteria for
participation in the SB 1255 Program, as specified in Welfare and Institutions
Code Section 14085.6.  If the Provider fails to return the funds within 30
calendar days from the time of the Department’s notification, the Department may
offset the amount to be recovered against any Medi-Cal payments which otherwise
would be payable by the Department to the Provider, pursuant to Welfare and
Institutions Code Section 14115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the SB 1255 Fund for the 2004-05 state fiscal year if the
Department determines that the Provider fails at anytime during the 2004-05
state fiscal year to receive and/or maintain disproportionate share hospital
(DSH)

 

--------------------------------------------------------------------------------


 

status, under Welfare and Institutions Code Sections 14105.98 and 14163, for the
2004-05 DSH payment adjustment year.

 

(b)           Unless paragraph (a) applies, Provider must promptly return to the
Department the pro-rata portion of the payments, as determined by the
Department, received from the S8 1255 Fund for the 2004-05 state fiscal year if
the Department determines that the Provider failed to meet the criteria, other
than DSH status addressed in paragraph (a), for participation in the SB 1255
Program for the entire fiscal year or service period, as specified in Welfare
and Institutions Code Section 14085.6.

 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior version(s) of Appendix D.  In the
event of federal disallowance or withholding of federal financial participation
for any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State may, in its sole discretion, recover from the Provider the amount of
funds disallowed and paid by the State to the

 

--------------------------------------------------------------------------------


 

Provider.  Provider agrees that the amount of any such disallowance may be
recouped by the Department by withholding and offsetting, under Welfare and
Institutions Code Section 14115.5, the amount due from what would otherwise be
the State’s liability to the Provider under this Contract or otherwise, seeking
recovery by payment from the Provider, or a combination of these two methods.
If, after federal disallowance or withholding and State recovery or offset of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the funds shall be repaid by the State to the Provider.

 

(3)           Any recoupment by the State pursuant to subsection (2) shall be
limited to the amount of federal financial participation recouped from the State
by the federal government with respect to actual payment made to the Provider
under this Appendix D. All other terms and conditions of Appendix D remain
unchanged.

 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on April 28, 2005.

 

--------------------------------------------------------------------------------


 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

 

State of California

Provider

 

Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 12

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 12 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read:

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2005-06.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund), the parties agree as follows:

 

A.            Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, for services
rendered from July 1, 2005 through November 30, 2005, the State agrees to pay
the Provider *** from the Fund. Payment shall be made on December 1, 2005, or as
soon thereafter as practicable.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           The total payment received by Provider from the Fund for the
2005-06 state fiscal year may be subject to recovery by the Department of Health
Services (Department) if the Department determines that the Provider fails at
any time during the 2005-06 state fiscal year to meet the eligibility criteria
for Fund

 

--------------------------------------------------------------------------------


 

disbursements, as specified In Welfare and Institutions Code Section 14166.12. 
If the Provider fails to return the funds within 30 calendar days from the time
of the Department’s notification, the Department may offset the amount to be
recovered against any Medi-Cal payments which otherwise would be payable by the
Department to the Provider, pursuant to Welfare and Institutions Code
Section l4115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the Fund for the 2005-06 state fiscal year if the Department
determines that the Provider fails at any time during the 2005-06 state fiscal
year to receive and/or maintain disproportionate share hospital (DSH) status,
under Welfare and Institutions Code Sections 14166.11, 14105.98, and 14:63, for
the 2005-06 DSH payment adjustment year.

 

(b)           Unless paragraph (a) applies, Provider must promptly return to the
Department the pro-rata portion of the payments, as determined by the
Department, received from the Fund for the 2005-06 state fiscal year if the
Department determines that the Provider failed to meet the criteria, other than
DSP. status addressed in paragraph (a), for participation in the Program for the
entire fiscal year or service period, as specified in Welfare and Institutions
Code Section 14166.12.

 

--------------------------------------------------------------------------------


 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior version(s) of Appendix D. In the event
of federal disallowance or withholding of federal financial participation for
any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State may, in its sole discretion, recover from the Provider the amount of
funds disallowed and paid by the State to the Provider. Provider agrees that the
amount of any such disallowance may be recouped by the Department by withholding
and offsetting, under Welfare and Institutions Code Section 14115.5, the amount
due from what would otherwise be the State’s liability to the Provider under
this Contract or otherwise, seeking recovery by payment from the Provider, or a
combination of these two methods.  If, after federal disallowance or withholding
and State recovery or offset of funds paid to the Provider, the State regains
the federal funds disallowed or withheld, then the federal and related state
funds shall be repaid by the State to the Provider.

 

--------------------------------------------------------------------------------


 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on November 3, 2005.

 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

 

State of California

Provider

 

Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------


 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 13

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 13 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, In accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read:

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2005-06.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund), the parties agree as follows:

 

A.            Payment

 

In accordance with Section 14166.12 of the Welfare and Institutions Code, and
subject to Section B of this Appendix D, for services rendered from December 1,
2005 through May 31, 2006, the State agrees to pay the Provider *** from the
Fund. Payment shall be made on June 1, 2006, or as soon thereafter as
practicable.

 

B.            Recovery, Right of Offset. and Hold Harmless

 

(1)           The total payment received by Provider from the Fund for the
2005-06 state fiscal year may be subject to recovery by the Department of Health
Services (Department) if the Department determines that the Provider fails at
any time during the 2005-06

 

--------------------------------------------------------------------------------


 

state fiscal year to meet the eligibility criteria for Fund disbursements, as
specified in Welfare and Institutions Code Section 14166.12.  If the Provider
fails to return the funds within 30 calendar days from the time of the
Department’s notification, the Department may offset the amount to be recovered
against any Medi-Cal payments which otherwise would be payable by the Department
to the Provider, pursuant to Welfare and Institutions Code Section 14115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the Fund for the 2005-06 state fiscal year if the Department
determines that the Provider fails at any time during the 2005-06 state fiscal
year to receive and/or maintain disproportionate share hospital (DSH) status,
under Welfare and Institutions Code Sections 14166.11, 14105.98, and 14163, for
the 2005-06 DSH payment adjustment year.

 

(b)           Unless paragraph (a) applies, Provider must promptly return to the
Department the pro-rata portion of the payments, as determined by the
Department, received from the Fund for the 2005-06 state fiscal year if the
Department determines that the Provider failed to meet the criteria, other than
DSH status addressed in paragraph (a), for participation in the Program for the
entire fiscal year or service period, as specified in Welfare and Institutions
Code Section 14166.12.

 

--------------------------------------------------------------------------------


 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior version(s) of Appendix D. In the event
of federal disallowance or withholding of federal financial participation for
any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State may, in its sole discretion, recover from the Provider the amount of
funds disallowed and paid by the State to the Provider.  Provider agrees that
the amount of any such disallowance may be recouped by the Department by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to the
Provider under this Contract or otherwise, seeking recovery by payment from the
Provider, or a combination of these two methods.  If, after federal disallowance
or withholding and State recovery or offset of funds paid to the Provider, the
State regains the federal funds disallowed or withheld, then the federal and
related state funds shall be repaid by the State to the Provider.

 

--------------------------------------------------------------------------------


 

C.            Notice of Termination

 

Notwithstanding Paragraph 6.15, Termination Without Cause, Provider shall not
exercise or attempt to exercise Paragraph 6.15 until after December 31, 2006.

 

Paragraph Two – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on April 27, 2006.

 

Paragraph Three – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

 

 

State of California

Provider

 

Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

 

 

 

 

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 14

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba:  LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 14 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read as attached.

 

Paragraph Two – Notice of Termination

 

Provider shall not submit a notice for the purpose of terminating this Contract,
pursuant to Paragraph 6.15, Termination without Cause, until on or after
December 31, 2007.

 

--------------------------------------------------------------------------------


 

Paragraph Three – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on September 21,
2006.

 

Paragraph Four – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

2

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

Provider

 

State of California
Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2006-07.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund), the parties agree as follows:

 

A.                                   Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, the State
agrees to pay the Provider from the Fund as follows:

 

(1)                                  *** for services rendered from July 1, 2006
through September 30, 2006, if Provider is listed on the 2006-07 tentative
Disproportionate Share Hospital (DSH) list issued by the California Department
of Health Services (Department).  Payment will be made by October 15, 2006, or
as soon thereafter as practicable after the issuance of the 2006-07 tentative
DSH list.

 

4

--------------------------------------------------------------------------------


 

2)                                      *** for services rendered from
October 1, 2006 through December 31, 2006, if Provider is listed on the 2006-07
final DSH list issued by the Department.  Payment shall be made by January 1,
2007, or as soon thereafter as practicable after the issuance of the 2006-07
final DSH list.

 

(3)                                  *** for services rendered from January 1,
2007 through February 28, 2007, if Provider is listed on the 2006-07 final DSH
list issued by the Department.  Payment shall be made by March 15, 2007, or as
soon thereafter as practicable.

 

B.                                     Recovery, Right of Offset, and Hold
Harmless

 

B.                                     Payment(s) received by Provider from the
Fund for the 2006-07 state fiscal year may be subject to recovery by the
Department if the Department determines that the Provider fails at any time
during the 2006-07 state fiscal year to meet the eligibility criteria for Fund
disbursements, as specified in Welfare and Institutions Code Section 14166.12. 
If the Provider fails to return the funds within 30 calendar days from the time
of the Department’s notification, the Department may offset the amount to be
recovered against any Medi-Cal payments which otherwise would be payable by the
Department to the Provider, pursuant to Welfare and Institutions Code
Section 14115.5.

 

5

--------------------------------------------------------------------------------


 

(a)                                  Provider must promptly return to the
Department all payments received from the Fund for the 2006-07 state fiscal year
if the Department determines that the Provider fails at any time during the
2006-07 state fiscal year to receive and/or maintain final DSH status, under
Welfare and Institutions Code Sections 14166.11, 14105.98, and 14163, for the
2006-07 DSH payment adjustment year.

 

(b)                                 Unless paragraph (a) applies, Provider must
promptly return to the Department the pro-rata portion of the payments, as
determined by the Department, received from the Fund for the 2006-07 state
fiscal year if the Department determines that the Provider failed to meet the
criteria, other than DSH status addressed in paragraph (a), for participation in
the Program for the entire fiscal year or service period, as specified in
Welfare and Institutions Code Section 14166.12.

 

(2)                                  It is understood that payment made to the
Provider pursuant to this Appendix D, and all prior versions of Appendix D,
include State and federal funds.  The State shall be held harmless from any
federal disallowance or withholding resulting from payment made to Provider
pursuant to this Appendix D, or any prior version(s) of Appendix D, and the
Provider shall be liable for any reduced federal financial participation
resulting from the payment of funds pursuant to this Appendix D, or any prior
version(s) of Appendix D.  In the event of federal disallowance or withholding
of

 

6

--------------------------------------------------------------------------------


 

federal financial participation for any payments made to the Provider pursuant
to this Appendix D, or any prior version(s) of Appendix D, at the time of the
federal disallowance of withholding the State may, in its sole discretion,
recover from the Provider the amount of funds disallowed and paid by the State
to the Provider.  Provider agrees that the amount of any such disallowance may
be recouped by the Department by withholding and offsetting, under Welfare and
Institutions Code Section 14115.5, the amount due from what would otherwise be
the State’s liability to the Provider under this Contact or otherwise, seeking
recovery by payment from the Provider, or a combination of these two methods. 
If, after federal disallowance or withholding and State recovery or offset of
funds paid to the Provider, the State regains the federal funds disallowed or
withheld, then the federal and related state funds shall be repaid by the State
to the Provider.

 

7

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 15

 

Contract No.

 

00-83122

 

 

 

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 15 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read as attached.

 

Paragraph Two – Notice of Termination

 

In accordance with Welfare and Institutions Code section 14166.12(p), Provider
shall not submit a notice for the purpose of terminating this Contract as
provided in Paragraph 6.15 of

 

--------------------------------------------------------------------------------


 

this Contract, Termination without Cause, until on or after December 31, 2007.

 

Paragraph Three – Addition of 6.30 – Employee Education About False Claims
Recovery

 

6.30 – Employee Education About False Claims Recovery is hereby added, which
reads as follows:

 

Provider shall comply with 42 USC Section 1396a(a)(68), Employee Education About
False Claims Recovery, as a condition of receiving payments under this
Contract.  Upon request by the Department, Provider shall demonstrate compliance
with this provision, which may include providing the Department with copies of
Provider’s applicable written policies and procedures and any relevant employee
handbook excerpts.

 

Paragraph Four – Effective Date of Contract Amendment

 

Contract changes agreed to in this Amendment are effective on March 8, 2007.

 

2

--------------------------------------------------------------------------------


 

Paragraph Five – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

3

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

Provider

 

State of California

 

 

Department of Health Services

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

Sandra Shewry

Type Name

 

Director

 

 

 

 

 

 

Type Title

 

 

 

 

 

Date:

 

Date:

                                                          

 

                                                          

 

4

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2006-07.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund), the parties agree as follows:

 

A.                                   Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, the State
agrees to pay the Provider from the Fund as follows:

 

(1)                                  *** for services rendered from July 1, 2006
through September 30, 2006, if Provider is listed on the 2006-07 tentative
Disproportionate Share Hospital (DSH) list issued by the California Department
of Health Services (Department).  Payment will be made by October 15, 2006, or
as soon thereafter as practicable after the issuance of the 2006-07 tentative
DSH list.

 

5

--------------------------------------------------------------------------------


 

(2)                                  *** for services rendered from October 1,
2006 through December 31, 2006, if Provider is listed on the 2006-07 final DSH
list issued by the Department.  Payment shall be made by January 1, 2007, or as
soon thereafter as practicable after the issuance of the 2006-07 final DSH list.

 

(3)                                  *** for services rendered from January 1,
2007 through February 28, 2007, if Provider is listed on the 2006-07 final DSH
list issued by the Department.  Payment shall be made by March 15, 2007, or as
soon thereafter as practicable.

 

(4)                                  For services rendered from March 1, 2007
through April 30, 2007 as follows:

 

(a)                                  The installment amount of *** will be made
by April 1, 2007, or as soon thereafter as practicable.

 

(b)                                 The installment amount of *** will be made
by May 15, 2007, or as soon thereafter as practicable.

 

B.                                     Recovery, Right of Offset, and Hold
Harmless

 

(1)                                  Payment(s) received by Provider from the
Fund for the 2006-07 state fiscal year may be subject to recovery by the
Department if the Department determines that the Provider fails at any time
during the 2006-07 state fiscal year to meet the eligibility criteria for Fund
disbursements, as specified in

 

6

--------------------------------------------------------------------------------


 

Welfare and Institutions Code Section 14166.12.  If the Provider fails to return
the funds within 30 calendar days from the time of the Department’s
notification, the Department may offset the amount to be recovered against any
Medi-Cal payments which otherwise would be payable by the Department to the
Provider, pursuant to Welfare and Institutions Code Section 14115.5.

 

(a)                                  Provider must promptly return to the
Department all payments received from the Fund for the 2006-07 state fiscal year
if the Department determines that the Provider fails at any time during the
2006-07 state fiscal year to receive and/or maintain final DSH status, under
Welfare and Institutions Code Sections 14166.11, 14105.98, and 14163, for the
2006-07 DSH payment adjustment year.

 

(b)                                 Unless paragraph (a) applies, Provider must
promptly return to the Department the pro-rata portion of the payments, as
determined by the Department, received from the Fund for the 2006-07 state
fiscal year if the Department determines that the Provider failed to meet the
criteria, other than DSH status addressed in paragraph (a), for participation in
the Program for the entire fiscal year, as specified in Welfare and Institutions
Code Section 14166.12.

 

(2)                                  It is understood that payment made to the
Provider pursuant to this Appendix D, and all prior versions of Appendix D,

 

7

--------------------------------------------------------------------------------


 

include State and federal funds.  The State shall be held harmless from any
federal disallowance or withholding resulting from payment made to Provider
pursuant to this Appendix D, or any prior version(s) of Appendix D, and the
Provider shall be liable for any reduced federal financial participation
resulting from the payment of funds pursuant to this Appendix D, or any prior
version(s) of Appendix D.  In the event of federal disallowance or withholding
of federal financial participation for any payments made to the Provider
pursuant to this Appendix D, or any prior version(s) of Appendix D, at the time
of the federal disallowance or withholding the State, in its sole discretion,
may limit its recovery from the Provider to the amount of funds disallowed and
paid by the State to the Provider.  Provider agrees that the amount of any such
recovery may be recouped by the State by withholding and offsetting, under
Welfare and Institutions Code Section 14115.5, the amount due from what would
otherwise be the State’s liability to the Provider under this Contact or
otherwise, seeking recovery by payment from the Provider, or a combination of
these two methods.  If, after federal disallowance or withholding and State
recovery or offset of funds paid to the Provider, the State regains the federal
funds disallowed or withheld, then the federal and related state funds shall be
repaid by the State to the Provider.

 

8

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 16

 

Contract No.

 

00-83122

 

 

 

 

 

Facility:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

 

dba:

 LOS ANGELES COMMUNITY HOSPITAL

 

 

 

 

 

Address:

 

4081 East Olympic Boulevard

 

 

 

Los Angeles, CA 90023-3330

 

 

 

 

 

 

 

And

 

 

 

 

 

 

 

ALTA LOS ANGELES HOSPITALS, INC.,

 

 

 

dba:

 LOS ANGELES COMMUNITY HOSPITAL

 

 

 

 

 OF NORWALK

 

 

 

13222 Bloomfield Avenue

 

 

 

Norwalk, CA 90650-3249

 

 

CONFIDENTIAL
DO NOT RELEASE
Exempt from Public Records Act
(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 16 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL AND LOS ANGELES COMMUNITY HOSPITAL OF NORWALK.

 

WHEREAS, the State of California, hereinafter designated “the State”, and Alta
Los Angeles Hospitals, Inc., doing business as Los Angeles Community Hospital
and Los Angeles Community Hospital of Norwalk, hereinafter designated “the
Provider”, entered into a contract (Contract No. 00-83122) for provision of
inpatient hospital services effective September 14, 2000 and subsequently
amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Amendment of 3.5 – Service Location

 

3.5 – Service Location is hereby amended to read:

 

Inpatient Services rendered pursuant to this Contract shall be rendered at the
following facilities:

 

LOS ANGELES COMMUNITY HOSPITAL
4081 East Olympic Boulevard
Los Angeles, CA 90023-3330

 

And

 

LOS ANGELES COMMUNITY HOSPITAL OF NORWALK
13222 Bloomfield Avenue
Norwalk, CA 90650-3249

 

Paragraph Two – Amendment of 3.7 – Open Staffing/Exclusive Staffing Contracts

 

3.7 – Open Staffing/Exclusive Staffing Contracts is hereby amended to read:

 

Pursuant to Welfare and Institutions Code section 14087.28, subdivision (b),
Provider is authorized to enter into an exclusive contract for the provision of
pathology, radiology, and anesthesiology Inpatient Services, except for
consulting services requested by the admitting physician.

 

--------------------------------------------------------------------------------


 

Paragraph Three – Amendment of 4.1 – Rate Structure; Contingent Liability of
State

 

4.1 – Rate Structure; Contingent Liability of State is hereby amended to read:

 

Provided that there shall first have been a submission of claims in accordance
with Paragraph 4.3 of this Contract, the Provider shall be paid as follows:

 

(a)                                  For Inpatient Services provided to
Beneficiaries, the all-inclusive rate per patient per day of ***.

 

(b)                                 Commencing August 10, 2008, for Inpatient
Services provided to Beneficiaries, the all-inclusive rate per patient per day
of ***.

 

Paragraph Four – Amendment of 6.15 – Termination Without Cause

 

6.5 – Termination Without Cause is hereby amended to read:

 

The Provider or the State may terminate this Contract without cause in
accordance with this Paragraph.  Termination without cause shall be effected by
giving written notice of the termination to the other party on or after July 10,
2009 and at

 

2

--------------------------------------------------------------------------------


 

least 120 days prior to the effective date of the termination and stating the
effective date of the termination.

 

Paragraph Five – Addition of 6.30 – Employee Education About False Claims
Recovery

 

6.30 – Employee Education About False Claims Recovery is hereby added, which
reads as follows:

 

Provider shall comply with 42 USC Section 1396a(a)(68), Employee Education About
False Claims Recovery, as a condition of receiving payments under this
Contract.  Upon request by the Department, Provider shall demonstrate compliance
with this provision, which may include providing the Department with copies of
Provider’s applicable written policies and procedures and any relevant employee
handbook excerpts.

 

Paragraph Six – Amendment of Appendix A

 

Appendix A is hereby amended to read as attached to this amendment.

 

3

--------------------------------------------------------------------------------


 

Paragraph Seven – Effective Date of Contract Amendment

 

If this Amendment is signed by the Provider and returned to the California
Medical Assistance Commission within thirty (30) days of May 10, 2007, then the
Contract changes agreed to in this Amendment shall be effective on May 10,
2007.  If this Amendment is not signed and returned within thirty days, then the
Contract changes agreed to in this Amendment shall be effective on the date the
Contract is signed by both parties.

 

Paragraph Eight – Incorporation of Contract Rights, Duties and Obligations

 

The terms in this Amendment shall have no retroactive effect on any Department
audit determinations or related appeals for dates of service prior to the
effective date of this Amendment.  All other terms and provisions of said
Contract shall remain in full force and effect, so that all rights, duties and
obligations, and liabilities of the parties hereto otherwise remain unchanged.

 

4

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

 

Executed on

                                                                         , at

Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Sandra Shewry
Director
Department of Health Services

 

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

 

Executed on

                                                                         , at

Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Sandra Shewry
Director
Department of Health Services

 

--------------------------------------------------------------------------------


 

EXECUTION

 

This Contract Amendment shall be deemed duly executed and binding upon execution
by both parties below.

 

Executed on

                                                                       , at

 

 

 

(City, State, Zip)

 

 

 

 

 

 

Hospital

 

 

 

By

 

 

Signature

 

 

 

 

 

Type Name and Title

 

Executed on

                                                                         , at

Sacramento, California

 

 

STATE OF CALIFORNIA

 

 

 

 

 

By

 

 

Sandra Shewry
Director
Department of Health Services

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

 

HOSPITAL NAME:

Los Angeles Community
Hospital & Los Angeles
Community Hospital of
Norwalk

 

CONTRACT:

00-83122, A-16

 

EFFECTIVE DATE:

May 10, 2007

 

I.                                         Provider shall provide a Medi-Cal
Beneficiary his/her specific Medi-Cal benefit Inpatient Services if Provider
renders those same services to a non-Medi-Cal beneficiary, without exception.

 

As of the effective date of this Appendix A, the common acute and/or intensive
Inpatient Services listed below are not directly, or indirectly, provided by
Provider to any patients regardless of payor source, i.e., Medi-Cal, Medicare,
private pay, commercial insurance, third-party payor, or other payor source.

 

If any of the Inpatient Services below are subsequently made available to
non-Medi-Cal patients and are a Medi-Cal benefit, Provider shall provide such
services to Medi-Cal Beneficiaries at the all inclusive, general acute care
hospital (GACH) per diem rate(s) specified in Paragraph 4.1 of this Contract.

 

 

 

REVENUE CODES

 

REHABILITATION – PRIVATE

 

118

 

REHABILITATION – SEMI-PRIVATE 2 BEDS

 

128

 

REHABILITATION – SEMI-PRIVATE 3 OR 4 BEDS

 

138

 

REHABILITATION – WARD (MEDICAL OR GENERAL)

 

158

 

NURSERY, NEWBORN LEVEL III

 

173

 

NURSERY, NEWBORN LEVEL IV

 

174

 

INTENSIVE CARE, PEDIATRIC

 

203

 

INTENSIVE CARE, INTERMEDIATE ICU

 

206

 

INTENSIVE CARE, BURN CARE

 

207

 

INTENSIVE CARE, TRAUMA

 

208

 

CORONARY CARE, INTERMEDIATE CCU

 

214

 

LITHOTRIPSY, GENERAL CLASSIFICATION

 

790

 

 

Inpatient Transplant Services:

 

TRANSPLANT RELATED SERVICE

 

ICD-9 PROCEDURE CODE*

BONE MARROW

 

41.01, 41.02, 41.03, 41.04, 41.05, 41.07, 41.08 or 41.09

HEART

 

37.5 or 37.51

HEART-LUNG

 

33.6

KIDNEY

 

55.61 or 55.69

COMBINED KIDNEY/PANCREAS

 

52.80 and 55.61 or 55.69

PANCREAS

 

55.69

LIVER

 

50.51 or 50.59

SMALL BOWEL

 

46.97

COMBINED LIVER/SMALL BOWEL

 

46.97 and 50.59

LUNG

 

33.50, 33.51 or 33.52

 

--------------------------------------------------------------------------------

* Billed in conjunction with Revenue Code 201 or 203

 

* The State may from time to time adopt updated billing codes by means of
regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or similar
instruction, which shall automatically replace the applicable billing codes
expressly stated in this Contract and/or its appendices, to the extent the
service remains a Medi-Cal benefit, without the need to amend this Contract as
set forth in Paragraph 6.11.

 

--------------------------------------------------------------------------------


 

APPENDIX A (CONTINUED)

 

 

HOSPITAL NAME:

Los Angeles Community
Hospital & Los Angeles
Community Hospital of
Norwalk

 

CONTRACT:

00-83122, A-16

 

EFFECTIVE DATE:

May 10, 2007

 

 

 

CPT-4 CODES

CARDIAC CATHETERIZATION

 

93501-93562

CARDIOVASCULAR SURGERY

 

33010-37799

ABORTIONS

 

59840-59857

NEUROSURGERY

 

61000-64999

CORNEAL TRANSPLANTS

 

65710, 65730, 65750, 65755

RADIATION THERAPY

 

77261-77499, 77750-77799

THERAPEUTIC NUCLEAR MEDICINE

 

79000-79999

MAGNETIC RESONANCE IMAGING

 

70336, 70540

MAGNETIC RESONANCE IMAGING

 

70551-70553, 71550

MAGNETIC RESONANCE IMAGING

 

72141-72142, 72146-72149

MAGNETIC RESONANCE IMAGING

 

72156-72158, 72195-72197

MAGNETIC RESONANCE IMAGING

 

73218-73225, 73718-73725

MAGNETIC RESONANCE IMAGING

 

74181-74185, 75552-75556

MAGNETIC RESONANCE IMAGING

 

76093-76094, 76400

HYPERBARIC OXYGEN

 

99183

 

II.                                     Professional physician fees, excluding
technical fees, for the following services provided during an acute and/or
intensive inpatient admission are included in Provider’s all inclusive per diem
rate(s) specified in Paragraph 4.1 of this Contract and must not be separately
claimed to the Medi-Cal Program by Provider, the physician(s) providing the
service, or other claimant.  Professional physician fees for services not listed
below may be separately claimed using applicable Medi-Cal Billing and Payment
Policies for reimbursement.

 

NONE

 

III.                                 The following allied health professional
services, durable medical equipment, and other listed items provided during an
acute and/or intensive inpatient stay are not included in the all inclusive per
diem rate(s) specified in Paragraph 4.1 of this Contract, and may be separately
claimed.

 

 

 

HCPC CODES

CLINICAL PSYCHOLOGISTS

 

X9500-X9699

PROSTHETIC DEVICES

 

L5000-L8699

PROSTHETIC DEVICES

 

X8800-X9299

ORTHOTIC DEVICES

 

L0100-L4398

ORTHOTIC DEVICES

 

X8100-X8599

 

The State may from time to time adopt updated billing codes by means of
regulation, Medi-Cal Provider Manual, Medi-Cal Update Bulletin, or similar
instruction, which shall automatically replace the applicable billing codes
expressly stated in this Contract and/or its appendices, to the extent the
service remains a Medi-Cal benefit, without the need to amend this Contract as
set forth in Paragraph 6.11.

 

--------------------------------------------------------------------------------

 

CONTRACT FOR HOSPITAL INPATIENT SERVICES

 

Amendment No. 17

 

Contract No.

 

00-83122

Hospital:

 

ALTA LOS ANGELES HOSPITALS, INC.

 

 

dba: LOS ANGELES COMMUNITY HOSPITAL

Address:

 

4081 East Olympic Boulevard

 

 

Los Angeles, CA 90023-3330

 

CONFIDENTIAL

DO NOT RELEASE

Exempt from Public Records Act

(Government Code Section 6254 [q])

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 17 TO CONTRACT NO. 00-83122 BETWEEN THE STATE OF CALIFORNIA AND
ALTA LOS ANGELES HOSPITALS, INC., DOING BUSINESS AS LOS ANGELES COMMUNITY
HOSPITAL.

 

WHEREAS, the State of California, hereinafter designated “the State”, and ALTA
LOS ANGELES HOSPITALS, INC., doing business as LOS ANGELES COMMUNITY HOSPITAL,
hereinafter designated “the Provider”, entered into a contract (Contract
No. 00-83122) for provision of inpatient hospital services effective
September 14, 2000 and subsequently amended;

 

NOW THEREFORE, in accordance with the provisions for renegotiation and
modification set forth in Article 6, Paragraph 6.11 of the Contract, the
Contract is amended as follows:

 

Paragraph One – Appendix D

 

Appendix D is hereby amended to read as attached.

 

Paragraph Two – Notice of Termination

 

In accordance with Welfare and Institutions Code section 14166.12(p), Provider
shall not submit a notice for the purpose of terminating this Contract as
provided in Paragraph 6.15 of this Contract, Termination without Cause, until on
or after

 

--------------------------------------------------------------------------------


 

December 31, 2008, unless a later date is specified in Paragraph 6.15.

 

Paragraph Three – Effective Date of Contract Amendment

 

Unless otherwise specified herein, Contract changes agreed to in this Amendment
are effective on October 11, 2007.

 

Paragraph Four – Incorporation of Contract Rights, Duties and Obligations

 

All other terms and provisions of the Contract shall remain in full force and
effect, so that all rights, duties and obligations, and liabilities of the
parties hereto otherwise remain unchanged.

 

2

--------------------------------------------------------------------------------


 

SIGNATURES

 

The signatories to this Amendment warrant that they have full and binding
authority to make the commitments contained herein on behalf of their respective
entities.

 

Provider

 

State of California
Department of Health Care
Services

 

 

 

Signature

 

 

 

 

Signature

 

 

 

Type Name

 

Sandra Shewry

 

 

Director

 

 

 

Type Title

 

 

 

 

 

Date:

 

 

 

 

Date:

 

 

 

 

3

--------------------------------------------------------------------------------


 

APPENDIX D

 

PRIVATE HOSPITAL SUPPLEMENTAL FUND

 

This version of Appendix D governs dates of services and related Medi-Cal
supplemental reimbursements for State Fiscal Year 2007-08.

 

Pursuant to the provisions of Welfare and Institutions Code Section 14166.12
relating to negotiations and disbursements from the Private Hospital
Supplemental Fund (Fund), the parties agree as follows:

 

A.            Payment

 

In accordance with subdivisions (j) and (m) of Section 14166.12 of the Welfare
and Institutions Code, and subject to Section B of this Appendix D, the State
agrees to pay the Provider from the Fund:

 

(1)           For services rendered from July 1, 2007 through November 30, 2007:

 

(a)           The installment amount of *** if Provider is listed on the 2007-08
tentative Disproportionate Share Hospital (DSH) list issued by the California
Department of Health Care Services (Department).  Payment will be

 

4

--------------------------------------------------------------------------------


 

made by September 27, 2007, or as soon thereafter as practicable.

 

(b)           The installment amount of *** if Provider is listed on the 2007-08
final DSH list issued by the Department.  Payment shall be made by December 1,
2007, or as soon thereafter as practicable after the issuance of the 2007-08
final DSH list.

 

B.            Recovery, Right of Offset, and Hold Harmless

 

(1)           Payment(s) received by Provider from the Fund for the 2007-08
state fiscal year may be subject to recovery by the Department if the Department
determines that the Provider fails at any time during the 2007-08 state fiscal
year to meet the eligibility criteria for Fund disbursements, as specified in
Welfare and Institutions Code Section 14166.12.  If the Provider fails to return
the funds within 30 calendar days from the time of the Department’s
notification, the Department may offset the amount to be recovered against any
Medi-Cal payments which otherwise would be payable by the Department to the
Provider, pursuant to Welfare and Institutions Code Section 14115.5.

 

(a)           Provider must promptly return to the Department all payments
received from the Fund for the 2007-08 state fiscal year if the Department
determines that the Provider fails at any time during the 2007-08 state

 

5

--------------------------------------------------------------------------------


 

fiscal year to receive and/or maintain final DSH status, under Welfare and
Institutions Code Sections 14166.11, 14105.98, and 14163, for the 2007-08 DSH
payment adjustment year.

 

(b)           Unless Subparagraph (a) applies, Provider must promptly return to
the Department amounts received from the Fund for the 2007-08 state fiscal year
that equal the pro-rata portion of Provider’s 2002-03 supplement fund amount
plus any payments over the Provider’s 2002-03 supplement fund amount received
from the Fund for the 2007-08 state fiscal year if the Department determines
that the Provider failed to meet participation criteria for the entire 2007-08
state fiscal year, other than DSH status addressed in Paragraph (a), specified
in Welfare and Institutions Code Section 14085.6 and 14166.12, which includes,
but is not limited to, failed for any reason to maintain its Emergency
Department as operational and licensed at the Basic Level or higher level.  For
purposes of this Subparagraph (b), the amount equal to the pro-rata portion of
Provider’s 2002-03 supplement fund payment, pursuant to Welfare and Institutions
Code Section 14166.12(j), will be calculated on the number of days during the
2007-08 state fiscal year that the Provider failed to meet participation
criteria.

 

6

--------------------------------------------------------------------------------


 

(2)           It is understood that payment made to the Provider pursuant to
this Appendix D, and all prior versions of Appendix D, include State and federal
funds.  The State shall be held harmless from any federal disallowance or
withholding resulting from payment made to Provider pursuant to this Appendix D,
or any prior version(s) of Appendix D, and the Provider shall be liable for any
reduced federal financial participation resulting from the payment of funds
pursuant to this Appendix D, or any prior version(s) of Appendix D.  In the
event of federal disallowance or withholding of federal financial participation
for any payments made to the Provider pursuant to this Appendix D, or any prior
version(s) of Appendix D, at the time of the federal disallowance or withholding
the State, in its sole discretion, may limit its recovery from the Provider to
the amount of funds disallowed and paid by the State to the Provider.  Provider
agrees that the amount of any such recovery may be recouped by the State by
withholding and offsetting, under Welfare and Institutions Code Section 14115.5,
the amount due from what would otherwise be the State’s liability to the
Provider under this Contact or otherwise, seeking recovery by payment from the
Provider, or a combination of these two methods.  If, after federal disallowance
or withholding and State recovery or offset of funds paid to the Provider, the
State regains the federal funds disallowed or withheld, then the federal and
related state funds shall be repaid by the State to the Provider.

 

7

--------------------------------------------------------------------------------
